               Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 1 of 66




                         Is Bitcoin Really Un-Tethered?
                              JOHN M. GRIFFIN and AMIN SHAMS*
                                                  June 13, 2018


                                                       Abstract
       This paper investigates whether Tether, a digital currency pegged to U.S. dollars, influences
       Bitcoin and other cryptocurrency prices during the recent boom. Using algorithms to analyze
       the blockchain data, we find that purchases with Tether are timed following market downturns
       and result in sizable increases in Bitcoin prices. Less than 1% of hours with such heavy Tether
       transactions are associated with 50% of the meteoric rise in Bitcoin and 64% of other top cryp-
       tocurrencies. The flow clusters below round prices, induces asymmetric autocorrelations in
       Bitcoin, and suggests incomplete Tether backing before month-ends. These patterns cannot be
       explained by investor demand proxies but are most consistent with the supply-based hypothesis
       where Tether is used to provide price support and manipulate cryptocurrency prices.




   * Helpful  comments were received from Cesare Fracassi, Sam Kruger, Clemens Sialm, Sheridan Titman, and semi-
nar participants at The University of Texas-Austin and University of Zurich. Integra FEC purchased data and provided
research assistant support for the project. Griffin is an owner of Integra FEC and Integra REC, both of which engage
in financial consulting on a variety of issues related to financial fraud, including cryptocurrencies. We especially thank
Tin Dinh for excellent conceptual assistance and Prateek Mahajan for research assistance. Griffin can be reached at
john.griffin@utexas.edu and Shams at shams@utexas.edu.




                      Electronic copy available at: https://ssrn.com/abstract=3195066
             Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 2 of 66



Innovation, excessive speculation, and dubious behavior are often closely linked. Periods of ex-
tremely rapid price increases followed by implosion, commonly known as ’bubbles’, are often
associated with legitimate inventions, technologies, or opportunities. However, they can be carried
to excess. Financial bubbles often coincide with the belief that a rapid gain can be obtained from
simply selling the asset to another investor with a stronger belief in the underlying business funda-
mentals.1 Perhaps because of the focus on speculative activity rather than verifiable fundamentals,
bubbles have historically been associated with various forms of fraud. For example, the Missis-
sippi Bubble of 1719-1720, like the 1719-1720 South Sea Bubble, experienced inflated valuations
around subsequent issuances and margin lending on the securities themselves [Dale (2004)]. The
company also engaged in false marketing about the potential in its income generating assets, price
support by the stock itself, and paper money that was not fully backed by gold as claimed [Aliber
and Kindleberger (2015)]. As we will briefly discuss in the next section, famous bubbles such as
the 1840s Railroad bubble, roaring 1920s stock, the dot-com, and 2008 financial crisis contained
substantial evidence of misinformation, false accounting, price manipulation, collusion, and fraud,
often in sophisticated forms.
    Cryptocurrencies, which have grown from nearly nothing to over $300 billion in market cap-
italization in a few years, fit the historical narrative of previous bubbles quite well–there is an
innovative technology with extreme speculation surrounding it. To many, Bitcoin and other cryp-
tocurrencies offer the promise of a better financial system with anonymous transactions that are free
from banks and government intervention. The conception of Bitcoin corresponds to the middle of
the 2008-2009 financial crisis, a time of growing disdain for government intervention and distrust
for major banks. The promise of a decentralized ledger with independently verifiable transactions
has enormous appeal, especially in an age when centralized clearing is subject to concerns of both
external hacking and internal manipulation.2 Nevertheless, the vast majority of cryptocurrency
1
  For example, in the bubble model of Scheinkman and Xiong (2003), investors purchase assets not because of their
  belief in the underlying cash flows, but because they can sell the asset to another investor with a higher valuation.
2
  Recent examples of apparently manipulated markets include Libor manipulation [Mollenkamp and Whitehouse
  (2008)], FX manipulation [Vaughan and Finch (2013)], gold [Denina and Harvey (2014)], and the VIX index [Griffin
  and Shams (2018)]. Kumar and Seppi (1992) and Spatt (2014) discuss conditions that may facilitate manipulation.



                                                          1


                     Electronic copy available at: https://ssrn.com/abstract=3195066
             Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 3 of 66



transactions occur on centralized exchanges. These exchanges largely operate outside the purview
of financial regulators and offer varying levels of limited transparency. Additionally, Bitcoin and
other cryptocurrencies often trade against digital currencies, even further relaxing the necessity for
an exchange to establish a legitimate fiat banking relationship.3 Trading on unregulated exchanges,
and specifically on cross-digital-currency exchanges, could leave cryptocurrencies vulnerable to
gaming and manipulation.
    Our study examines the interaction between the largest cryptocurrency, Bitcoin, other major
cryptocurrencies, and Tether, a cryptocurrency that accounts for more transaction volume than
U.S. dollars. Tether is a cryptocurrency purportedly backed by U.S. dollar reserves and allows for
dollar-like transactions without a banking connection, which many crypto-exchanges have diffi-
culty obtaining or keeping. Although some in the blogosphere and press have expressed skepti-
cism regarding the U.S. dollar reserves backing Tether,4 the cryptocurrency exchanges have largely
rejected such concerns and widely use Tether in transactions.
    In this paper, to shed light on the driving forces behind the recent boom of cryptocurrency mar-
kets, we focus on variants of two main alternative hypotheses for Tether: whether Tether is ’pulled’
(demand-driven), or ’pushed’ (supply-driven). First, if Tether is ’pulled’ or demanded by investors
who own fiat currency, the issuance of Tether facilitates the demand of these investors who value
the flexibility of a digital currency and yet the stability of the dollar ’peg’. The demand for Tether
could also arise because of its practicality for engaging in cross-exchange pricing arbitrage.5
    Alternatively, if Tether is ’pushed’ on market participants, Bitfinex supplies Tether regardless
of the demand from investors with fiat currency to purchase Bitcoin and other cryptocurrencies.
The acquired Bitcoins can then gradually be converted into dollars. In this setting, the Tether cre-
ators have several potential motives. First, if the Tether founders, like most early cryptocurrency
adopters and exchanges, are long on Bitcoin, they have a large incentive to create an artificial de-
3
  As of May 20, 2018, there are over 1,600 cryptocurrencies and digital tokens trading on various digital exchanges
  that are largely operating outside the traditional regulatory framework for securities and currencies.
4
  For example, see Popper (2017) and posts by Bitfinex’ed account at https://medium.com/@bitfinexed.
5
  As suggested by Tether Limited on https://Tether.to regarding the use case for Tether: “Enhance your cross-exchange
  and currency arbitrage strategy”.



                                                         2
           Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 4 of 66



mand for Bitcoin and other cryptocurrencies by ’printing’ Tether. Similar to the inflationary effect
of printing additional money, this can push cryptocurrency prices up. Second, the coordinated
supply of Tether creates an opportunity to manipulate cryptocurrencies. When prices are falling,
the Tether creators can convert their Tether into Bitcoin in a way that pushes Bitcoin up and then
sell some Bitcoin back into dollars to replenish Tether reserves as Bitcoin price rises. Finally, if
cryptocurrency prices crash, Tether creators essentially have a put option to default on redeeming
Tether, or to potentially experience a ’hack’ where Tether or related dollars disappear. Both the
’pushed’ and ’pulled’ alternatives have different testable implications for flows and cryptocurrency
returns that we can take to the powerful blockchain data.
   We begin our exercise by collecting and analyzing both the Tether and Bitcoin Blockchain data
through a series of algorithms we implement to reduce the complexity of analyzing the blockchain.
In particular, because of the semi-transparent nature of the transaction history recorded on the
blockchain, we are able to use variants of methods developed in computer science [Meiklejohn et
al. (2013) and Ron and Shamir (2013)] to cluster groups of related Bitcoin wallets. Large nodes
are then labeled through identifying certain member wallets inside each group and tracking the
flow of coins between major players in the market. For example, through this methodology for
the Bitcoin blockchain, we grouped over 680 thousand wallet addresses as Bitfinex, 950 thousand
addresses as Poloniex, and 1.4 million wallet addresses as Bittrex.
   Figure 1 describes how Tether moves among major market participants on the Tether blockchain.
The size of the nodes is proportional to the sum of coin inflow and outflow to each node, the thick-
ness of the lines is proportional to the size of flows, and all flow movements are clockwise. Tether is
created, moved to Bitfinex, and then slowly moved out to other crypto-exchanges, mainly Poloniex
and Bittrex. Interestingly, almost no Tether returns to the Tether issuer to be redeemed, and the
major exchange where Tether can be exchanged for USD, Kraken, accounts for only a small pro-
portion of transactions. Tether also flows out to other exchanges and entities and becomes more
widespread over time as a medium of exchange.
   A similar analysis of the flow of coins on the much larger Bitcoin blockchain shows that the


                                                  3
               Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 5 of 66



three main Tether exchanges for most of 2017 (Bitfinex, Poloniex, and Bittrex) also facilitate con-
siderable cross-exchange Bitcoin flows among themselves. Additionally, we find that the cross-
exchange currency flows are closely matched on the Tether and Bitcoin blockchains. This inde-
pendently verifies our algorithm for categorizing the exchange identities, and in addition shows
that wallets associated with Bitfinex send Tether to Poloniex and Bittrex in exchange for Bitcoin.
       We then examine the flow of coins identified above to understand whether Tether is pushed
or pulled, and examine the effect of Tether, if any, on Bitcoin prices. First, following periods of
negative Bitcoin return, Tether flows to other exchanges are used to purchase Bitcoin. Second,
these flows seem to have a strong effect on future Bitcoin prices. They are present only after
periods of negative returns and periods following the printing of Tether, that is, when there is likely
an oversupply of Tether in the system. A placebo test finds no evidence of Bitcoin price movements
following large flows of Bitcoin from Poloniex and Bittrex to major exchanges other than Bitfinex.
This phenomenon strongly suggests that the price effect is driven by Tether issuances.
       To illustrate the potential magnitude and predictive effect of Tether issuances on Bitcoin prices,
we focus on the hours with the largest lagged combined Bitcoin and Tether flows on the two
blockchains. These 87 hours have large negative returns before the flows but are followed by large
return reversals. These 87 events account for less than 1% of our time series (over the period from
the beginning of March 2017 to the end of March 2018), yet are associated with 50% of Bitcoin’s
compounded return, and 64% of the returns on six other large cryptocurrencies (Dash, Ethereum
Classic, Ethereum, Litecoin, Monero, and Zcash).6 A bootstrap analysis with 10,000 simulations
demonstrates that this behavior never occurs randomly.
       Consistent with Tether being used to buy Bitcoin when prices drop, we find a statistically and
economically strong reversal in Bitcoin prices, but only following negative returns. The Bitcoin
reversal did not exist before Tether was prevalent in the market and disappears during the period
when Tether stops being printed.
6
    These findings are instructive, but incomplete and may over or understate the Tether effect. Fully quantifying the
    effect of Tether on Bitcoin depends on knowing precise price impacts and the various exchange, off-exchange, and
    cross-trading mechanisms on which these cryptocurrencies may trade.



                                                           4
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 6 of 66



    The results are consistent with the Tether issuers pushing out Tether to stabilize the price of
Bitcoin, but we investigate these issues further. Investors hoping to stabilize and drive up the price
might concentrate on certain price thresholds as an anchor or price floor. This follows the idea
that if investors can demonstrate a price floor, then they can induce other traders to purchase.7
Interestingly, Bitcoin purchases by Bitfinex strongly increase just below multiples of 500. This
pattern is only present in periods following printing of Tether and not observed by other exchanges.
To address causality, we use the discontinuity in Tether flow at the round threshold cutoffs as an
instrument to measure the effect of Tether on Bitcoin prices. The instrumental regression results
are even stronger, indicating that Tether flows are causing the positive return.
    If Tether is pushed out to other crypto exchanges rather than demanded by investors with dol-
lars in hand, Tether may not be fully backed by dollars when issued. However, if the issuers wished
to post monthly bank statements to shore up dollar reserves and appear fully backed, this would
necessitate the liquidation of the purchased Bitcoins at the end-of-the-month (EOM).8 Interest-
ingly, we find a significant negative EOM abnormal return of 6% in the months with strong Tether
issuance. The EOM Bitcoin returns are highly correlated with the magnitude of Tether issuance,
and no abnormal returns are observed in months when Tether is not issued.
    Our results are consistent with Tether being pushed out onto the market and not primarily
driven by investors’ demand, but we nevertheless further examine two direct implications of the
’pulled’ hypotheses. In particular, we examine if the flows of Tether bear much relation to a proxy
for its demand from investors, the premium for Tether relative to the U.S. Dollar exchange rate.
We find little evidence to support this hypothesis. Another related alternative is that the cross-
exchange arbitrage to eliminate pricing discrepancies across exchanges is the primary driver of
the Tether flow, but this hypothesis is not supported by the data. Although we find little support
for demand-based proxies, we hypothesize that there are some sources for legitimate demand for
7
  Shiller (2000) and Bhattacharya, Holden, and Jacobsen (2012) describe trading signals that anchor around price
  thresholds. These thresholds can be used as coordination mechanisms as well. For instance, Christie and Schultz
  (1994) found collusion only around even numbers in spreads.
8
  Du, Tepper, and Verdelhan (2017) and He and Krishnamurthy (2018) argue that banks’ compliance with period-end
  capital requirements may create a sizable effect on asset prices.



                                                       5
             Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 7 of 66



Tether, however, those are not the ones that dominate the flow patterns observed in the data.
      Overall, we find that Tether has a significant impact on the cryptocurrency market. Tether
seems to be used both to stabilize and manipulate Bitcoin prices. Although cryptocurrencies are
relatively new, the trading mechanisms between and across exchanges are quite complex. This
complexity [Partnoy (2009)] can obfuscate the true nature of trading and the influence of cross-
trading across cryptocurrencies. Our findings suggest that market surveillance within a proper
regulatory framework may be needed for cryptocurrency markets to be legitimate stores of value
and a reliable medium for fair financial transactions. Additional research is necessary to further
understand these markets.
      The rest of the paper unfolds as follows. Section I provides an overview of historical bubbles,
cryptocurrencies, Tether, and the main pushed and pulled hypotheses to be tested. Section II
describes and summarizes the main data sources, and Section III describes how we analyze the
blockchain data. Section IV analyzes the potential influence of Tether on Bitcoin, and Section
V further tests whether the flows are consistent with pushed or pulled explanations. Section VI
concludes.


I.    Overview of Bubbles, Bitcoin, Tether, and Hypotheses

I.A    Speculative Bubbles and the Prevalence of Dubious Market Activity

Periods of excessive price speculation often share the themes of optimism around a new technol-
ogy, focusing on selling to others rather than economic fundamentals, and questionable activi-
ties. The famous South Sea Bubble 1719-1720 is often described as a sophisticated Ponzi scheme
where old investors were paid high dividends, not from operations but from new stock issuances
with the hope of higher prices at future issuances [Hutcheson (1720) and Temin and Voth (2013)].
Scheinkman (2013) notes that there were also many other similar companies around this time that
seem to have been fraudulent. The Railroad Bubble of the 1840s led to a host of companies who
merely sought to procure funds from investors and had no intention of actually building railroads
[Robb (1992)]. In the roaring 1920s, investment pools would manipulate a stock price through

                                                   6
                Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 8 of 66



’wash-sales’, collusion with the stock-exchange specialists, and coordinated hype from the com-
mentators to pump a stock at an inflated price to the public [Malkiel (1981)]. The technology
or ’dotcom’ bubble of 1997 to 2000 also contained strong elements of stock promotion through
inflated analysts’ forecasts from affiliated analysts [Lin and McNichols (1998)], pushing or ’lad-
dering’ prices through implicit agreements to purchase more IPO shares in the aftermarket [Griffin,
Harris, and Topaloglu (2007)], and accounting fraud, the most notable being Enron and Worldcom.
       One line of thinking is that more fraud exists in economic booms because individuals monitor
their investments relatively less closely [Povel, Sing, and Winton (2007)]. Akerlof and Romer
(1993) also argue that the deception often has an active role in causing the capital misallocation.
They describe four financial crises in the 1980s (Chilean crisis, Savings and loan crisis, Dallas
real estate, and the junk bond market crisis), where the behavior of actors involved in ’looting’ an
organization played an unintended role of systematically moving capital into a space where asset
prices are distorted. In our analysis of Bitcoin and Tether, we are able to examine if either of these
views fits the data.


I.B      Brief History of Bitcoin and Exchange ’Hacks’

On October 31, 2008, the whitepaper "Bitcoin: A Peer-to-Peer Electronic Cash System" was re-
leased by Satoshi Nakamoto. The paper outlines a digital currency system where transactions
are recorded on a chain of linked blocks, hence "blockchain", and verified electronically through
a decentralized network of users. This decentralized feature avoids the traditional system of
government-backed currencies controlled by centralized Federal banks and clearing houses. On
January 3rd, 2009, the first block was established on the Bitcoin blockchain by Nakamoto. On
October 5, 2009, the New Liberty Standard established the first exchange rates of Bitcoin (BTC) at
1309.03 BTC for $1 USD, or $0.00076 per BTC.9 One of the largest Bitcoin exchanges of the time,
the Mt. Gox exchange, was established on July 17, 2010. By April 23, 2011, Bitcoin exceeded
parity with the US Dollar, Euro, and British Pound with the market cap passing $10 million USD,
9
    Most of these facts are available in multiple places, but an account of the first five years of bitcoin can be found in
    Lee (2014) and http://historyofbitcoin.org.


                                                              7
             Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 9 of 66



and by March 28, 2013, the total Bitcoin market cap passed $1 billion USD.10
      Mt. Gox, a leading exchange that by 2013 was handling approximately 70% of bitcoin volume,
declared bankruptcy due to a mysterious ’hack’ of the exchange which resulted in approximately
$450 million worth of bitcoin missing from investors’ accounts.11 Good reasons have been put
forward as to why the ’hack’ may have been an inside job.12 Gandal et al. (2018) argues that fraud-
ulent trading on Mt. Gox exchange led to a significant spike in Bitcoin prices in late 2013. In the
second biggest hack in Bitcoin history, on August 2, 2016, the Bitfinex exchange announced that
$72 million had been stolen from investor accounts, leading Bitcoin to plummet 20% in value.13


I.C    Brief Tether History

The objective of Tether is to facilitate transactions between cryptocurrency exchanges with a rate
pegged to the U.S. dollar. It allows performing high speed capital transfers without resorting to
slow bank wires. While this could also occur with fiat transactions, Tether is advantageous since
many crypto exchanges have a hard time securing banking relationships. Tether Limited, the issuer
of Tether, claims that "Tether Platform currencies are 100% backed by actual fiat currency assets in
our reserve account."14 However, Tether itself has created ambiguity around this backing by noting
that they are not guaranteeing redemption rights.15
      The Bitfinex exchange started in 2012, but experienced rapid growth and now claims that they
"are the world’s largest and most advanced cryptocurrency trading platform." Paradise Papers leaks
in November 2017 named the Bitfinex exchange officials Philip Potter and Giancarlo Devasini
responsible for setting up Tether Holdings Limited in the British Virgin Islands in 2014.16
      Figure 2, Panel A, shows the cumulative issuance of Tether denominated in both U.S. dollars
and Bitcoin as well as Bitcoin prices. The first Tether was issued on October 6th 2014, but the
10
   http://historyofbitcoin.org/
11
   See Vigna (2014).
12
   For example, see Nilsson (2015).
13
   See Kumar (2016).
14
   https://tether.to/faqs/
15
   "There is no contractual right or other right or legal claim against us to redeem or exchange your tethers for money.
   We do not guarantee any right of redemption or exchange of tethers by us for money."[Leising (December 7, 2017)]
16
   https://offshoreleaks.icij.org/nodes/82024464


                                                           8
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 10 of 66



market cap was only $25 million as of March 6, 2017. Between March 7, 2017 and January 2018,
however, more than $2.2 billion worth of Tether was issued. As of May 25th, 2018, Tether is
ranked the 14th highest market cap cryptocurrency in the world, with a market cap around $2.5
billion USD.
     Panel B of Figure 2 shows transactions of major cryptocurrencies in U.S. dollars as compared
to Tether, aggregated across all cryptocurrency exchanges available on CoinAPI. Although cryp-
tocurrencies were historically denominated in dollars or Yuan, a large share of Bitcoin and many
other cryptocurrencies transactions are now denominated in Tether. Additionally, even after closely
examining Bitfinex public statements, it is unclear as to whether Bitfinex transactions are denom-
inated in dollar or Tether. Prices quoted on Bitfinex are significantly closer to prices on Tether
exchanges than USD exchanges.17 Hence, we term Bitfinex transactions as well as those explicitly
denominated in Tether as Tether-related.
     Those in the blogosphere and the mainstream press began to raise questions regarding Tether
in the second half of 2017.18 On April 2017, Tether lost its banking relationship with a Taiwanese
bank linked to Wells Fargo. Since then, Tether has issued over $2 billion Tether without fully
disclosing banking details. However, this could be due to not wanting to subject their bank to
public scrutiny and lose their new banking relationship, since many large banks avoid the scrutiny
of crypto-related deposits either because of perceived reputation tainting, or due to the burden of
needing to comply with anti-money laundering (AML) or ’know your customer’ (KMC) banking
regulations. Additionally, Tether has not disclosed whether it has consistently been employing
an external auditor. Bloggers have also conjectured about whether Tether issuances are fueling
Bitcoin.19 One website, tetherreport.com, finds positive return effects after incidences of Tether
issuances,20 and analysis by Wei (2018) finds no price effect at the time of Tether issuances.
17
   The percentage deviation of hourly prices between Bitfinex and Poloniex and Bittrex are 19 and 42 basis points,
   while the deviation is 103, 56, and 111 basis points for Bitstamp, Gemini, and Kraken respectively. The deviations
   are statistically different with t-statistics ranging from 18 to 49, supporting the claim that transactions on Bitfinex
   could be denominated in Tether.
18
   See Leising (2017), Kaminska (2017), and Popper (2017).
19
   See Higgins (2018) and Leising (2017).
20
   The website shows that after 91 hourly events of Tether being granted and moved to Bitfinex, the Bitcoin return
   increases over the next two hours. They compound the return for that 182 hours (91 two-hour periods) and derive a


                                                            9
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 11 of 66




I.D     Main Hypotheses

This section examines two main alternative ’pulled’ versus ’pushed’ hypotheses21 about Tether
functions: 1) Tether is driven by legitimate demand for a pegged digital currency, or 2) Tether is
’pushed’ through a supply-driven scheme to make up a currency, convert it into Bitcoin, and then
manipulate the price of Bitcoin and other cryptocurrencies.
      Our first hypothesis is that Tether is driven by the investor demand and is always fully backed
by U.S. dollars (as with a full-reserve bank). There is an intuitive appeal for investors demanding
a currency that can provide a stable store of value, support quick transactions, and potentially
allow cryptocurrency exchanges to skirt banking regulations required for deposits. If driven by
the investor demand as a medium of exchange, Tether issuance and flow should be sensitive to
the demand from the market participants who have dollars or other fiat currencies in hand. The
’pulled’ or demand-driven hypotheses comes in two major variants.
      H1A: Tether should be printed when Tether’s premium relative to U.S. dollar increases and
not printed at times when it decreases. Tether flows should be strongly related to the changes in
Tether-USD exchange rate.
      H1B: The printing of Tether might also be driven by its usefulness as a facilitator of cross-
exchange arbitrage to eliminate pricing discrepancies across cryptocurrency exchanges. For ex-
ample, Tether outflows from Bitfinex to another exchange should primarily correspond to periods
when Bitcoin sells at a premium on Bitfinex relative to that exchange.
      The alternative key hypothesis is that Tether is being printed independently of demand and
pushed onto the market. The issuers can print Tether and can convert it into more widely-accepted
cryptocurrencies such as Bitcoin. In addition to issuance and transaction fees earned from trading
in Tether, other possible valuable benefits of such a plan could be as follows.
   compounded effect of 48.8%, and they compare it to 6.5% for average compounded returns for the same time period
   during normal times. The results are incorrectly interpreted as "Tether could account for nearly half of Bitcoin’s price
   rise" or "a rough estimate of 40% price growth attributed to Tether." Indeed, Bitcoin prices increased by 1,422%
   (from $893.19 to $13,592.93) over their period of study. Interestingly, we find that the hours directly following
   Tether issuances are often not when the Bitcoin buying activity actually occurs.
21
   There is a literature in international finance examining whether capital flows are pushed or pulled across markets
   [Froot, O’Connell, and Seasholes (2001) and Griffin, Nardari, and Stulz (2007)].


                                                           10
             Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 12 of 66



       First, like an inflationary effect of printing money, issuing Tether could significantly push cryp-
tocurrency prices up by generating an artificial demand for them. Since most cryptocurrency ex-
changes and early movers are long in Bitcoin and other cryptocurrencies, they would benefit from
such a large price appreciation.
       Second, since Tether issuances are large, if traded strategically, Tether could be used to ma-
nipulate the price of Bitcoin. This enables Tether issuers to stabilize and/or set regionalized price
floors and push the price of Bitcoin and other cryptocurrencies upward. If Bitcoin prices increase,
then the founders can cash out the acquired Bitcoins into dollars, likely at a slower pace and on an
opaque channel that has less price impact than their initial buying behavior. If the Tether issuers
wish to legitimize Tether and avoid scrutiny, they can convert some of their cryptocurrencies to
U.S. dollars and retrospectively provide dollar reserves for Tether.
       Third, the Tether issuers create a valuable put option in the case of a future crypto market down-
turn. The founders of Tether have a valuable option to not redeem Tether to dollars, and possibly
experience an inside ’hack’ (perhaps, similar to the one on Mt. Gox) when Tethers and/or their
associated dollars suddenly disappear.22 To examine the supply-driven manipulation hypothesis,
we examine the following predictions:
       H2A: If Tether issuers are trying to purchase Bitcoin at low prices and provide stability to the
market during the downturn, outflows of Tether and purchases of Bitcoin by Bitfinex should follow
periods of negative Bitcoin returns.
       H2B: If the Tether supply is large, Bitcoin purchases with Tether from Bitfinex could push the
Bitcoin and other cryptocurrency prices up. This effect should be more pronounced in periods with
large Tether issuances.
       H2C: Bitcoin returns should show a return reversal after negative returns, especially during
times when Tether is actively printed.
       H2D: Since round-number thresholds can be price anchors to set a price floor and are often
used as buying signals by investors, bitcoin purchases using Tether might increase if Tether falls
22
     See McLannahan (2015).



                                                     11
               Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 13 of 66



below these salient thresholds. This effect should be more pronounced in periods with large Tether
issuances.
       H2E: If Tether is not fully-backed by dollars at the outset and instead is engaged in fractional-
reserve-banking activity, but the issuers want to signal to investors otherwise by releasing EOM
accounting statements, then Tether creators must liquidate the Bitcoins into U.S. dollar to demon-
strate sufficient reserves. This could create negative returns in Bitcoin at the EOM. This effect
should be more pronounced in periods with large Tether issuances.
       In the next section, we discuss the data and details behind testing the developed hypotheses.


II.      Data

The price and the blockchain data obtained for this study amount to over 200 GB from more than
ten sources, with CoinAPI, Coinmarketcap.com, Blockchain.info, Omniexplorer.info, and Coin-
Desk as our main sources. The intraday pricing data on major cryptocurrencies are from CoinAPI.
Hourly and 5-minute returns are calculated from the last trade within each minute. Missing prices
are carried forward for non-trading periods of up to five minutes. Prices are assumed missing if
stale for more than five minutes. The starting date varies for different currencies. The sample
covers 25 months from March 2016 to March 2018, but the main set of tests is implemented after
March 2017 when Tether experienced a large issuance. Daily prices of various coins are obtained
from Coinmarketcap.com, which calculates the price of each coin by taking the volume-weighted
average of prices reported at different exchanges. The daily prices are based on the UTC time, and
the close and open prices are calculated based on a 24-hour daily cycle that ends at midnight UTC.
We also use intraday CoinDesk price index, which is one of the most tracked price indices in the
cryptocurrency market. Coindesk calculates a Bitcoin index using prices across major markets.23
       Bitcoin blockchain data is obtained from Blockchain.info and covers the period from Bitcoin
initiation in January 2009 to March 2018. The blockchain data contain all the history of Bitcoin
transactions between Bitcoin wallets and include variables such as wallet IDs of senders and re-
23
     The criteria for calculating the index is reported at https://www.coindesk.com/price/bitcoin-price-index/.



                                                             12
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 14 of 66



cipients as a string of 34 characters and numbers, the amount of coins transferred, timestamp,
transaction ID, and the previous transaction ID where the coin was received by the sender of each
new transaction. A transaction can have multiple senders and recipients. In fact, it is common to
see Bitcoin transactions with hundreds of senders and recipients, making tracking of the coins on
the blockchain extremely complex.
   Tether is issued via the Omni Layer Protocol based on the Bitcoin blockchain, and Tether
blockchain data are from Omniexplorer.info from October 2014 to March 2018. Each transaction
of Tether includes the wallet IDs of the sender and recipient (usually a string of 34 characters and
numbers), amount of coins transferred, timestamp, transaction status, type of action, and transac-
tion ID as a 64-character hash string. Wallet identities of major exchanges are manually collected
from the Tether rich list on tether.to at multiple snapshots between January and March 2018. These
exchanges account for a major part of Tether transactions.
   Flows between two parties on the blockchain are defined as the signed net amount of capital
transferred between those entities. Specifically, our tests require the flow of coins between major
Tether exchanges, Bitfinex (BFX), Poloniex (PLX), and Bittrex (BTX), during our sample period.
For Bitcoin, we simply aggregate the net amount of coins transferred between these exchanges in
each period:

                                   Xt                 t
                                                      X
                 N etBT CF lowt = (   BT CP LX→BF X −   BT CBF X→P LX )
                                       t−1                     t−1
                                     t                         t
                                                                                                 (1)
                                     X                         X
                                  +(         BT CBT X→BF X −         BT CBF X→BT X )
                                       t−1                     t−1


where BT Ci→j shows the amount of coins transferred from group of wallets i to group of wallets j
between hours t−1 and t. For Tether, to measure the value relative to Bitcoin prices, we accumulate
the Bitcoin denominated value of Tether using Bitcoin prices at the time of transaction. Based on




                                                  13
              Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 15 of 66



the wallets labeled in Figure 1, we define the net flow of Tether as below24 :

                                           t
                                           X                           t
                                                                       X
                   N etT etherF lowt =            T etherBF X→1J1d +          T etherBF X→1AA6
                                            t−1                         t−1
                                           t                           t
                                                                                                           (2)
                                           X                           X
                                       +         T etherBF X→1F dz −         T ether1M ZA→BF X
                                           t−1                         t−1


where T etheri→j shows the amount of coins transferred from wallet i to wallet j between hours
t − 1 and t.
       Tether exchanges account for a large portion of cryptocurrencies trade volume over our sample
period. Table I, Panel A, shows the total traded volume on major exchanges for major cryptocur-
rencies, in billion U.S. dollars, from March 1, 2017 to March 31, 2018. Some exchanges including
Gemini and Coinbase specialize in a limited number of major currencies such as Bitcoin and
Ethereum. Others, especially the Tether-related exchanges, list a large number of coins. Bitfinex
has the largest volume both for Bitcoin and across all major cryptocurrencies. Other Tether ex-
changes also play an important role among the top 10 exchanges in terms of aggregate volume.
       Panel B of Table I shows the cross-sectional correlation of cryptocurrencies’ daily returns.
Not surprisingly, the daily returns are positively correlated across all the coins, but there seems
to be a good variation across different cryptocurrencies. For example, Bitcoin’s correlation with
Ethereum, Ripple, and Litecoin are 0.44, 0.20, and 0.45 respectively. This highlights a reasonable
degree of cross-sectional variation in coins’ returns.
       Panel C of Table I shows the autocorrelation of cryptocurrencies at various frequencies. The
autocorrelations are generally negative. For example, a 1% change in the lagged 3-hour Bitcoin
prices is followed by 6 basis points reversal in the next three hours. At 3-hour intervals, Dashcoin,
Ethereum Classic, Ethereum, and Ripple seem to have the highest reversals at 7 basis points.
24
     As shown in Figure 1, 1J1d, 1AA6, 1Fdz, and 1MZA are the first four characters of wallet numbers acting as
     intermediaries for the flow of Tether between Bitfinex, Poloniex, and Bittrex.




                                                         14
              Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 16 of 66




III.      Tracking Currency Movements

III.A      Analyzing Bitcoin Blockchain

The Bitcoin blockchain is an approximately 170 GB network database that includes more than
360 million wallet addresses and billions of transactions. It is common for each entity to have
multiple wallet addresses, and transactions with multiple senders and recipients are frequent.25
These features contribute to the Bitcoin blockchain’s complexity. The complexity of the data can
be observed in a 10-minute random sample of the blockchain in 2017, where each node represents
a wallet address, and each edge shows the flow of coins. (Figure IA1)
       To reduce the complexity of the network, we adopt methods from computer science literature
[Meiklejohn et al. (2013) and Ron and Shamir (2013)] to cluster related Bitcoin wallets. The idea
is that when multiple addresses are used as inputs to a single transaction, the entity controlling
each of the inputs must have the private signing keys of all the other inputs. Therefore, it is very
likely that all such addresses are controlled by the same entity. For example, if wallets A and
B appear as inputs in a single transaction, and wallets B and C appear as inputs in a different
transaction, we group wallets A, B, and C together. We identify connected components between
different groups of wallets across the entire blockchain. For example, consider another group with
members X, Y, and Z. If wallets A and X appear as inputs in the same transaction at some point on
the blockchain, all the wallets A, B, C, X, Y, and Z need to be grouped together. Hence, we find
connected components of this "same-input" relation throughout the entire Bitcoin blockchain and
consider each component as a group of wallets controlled by the same entity.
       To assign identities of grouped wallets to Tether-related exchanges, the addresses of a number
of wallets belonging to Tether exchanges are collected from public forums and individual investors
who transferred Bitcoin to these exchanges. The clustered group of wallets that contains such
addresses are assigned to the identified exchanges. Through this methodology, a group of approx-
imately 950 thousand addresses are labeled as Poloniex and a group of approximately 1.4 million
25
     Table IAI shows an example of a Bitcoin transaction on the blockchain with 313 senders and 218 recipients. ad-
     dresses on the left column are senders of the Bitcoins and addresses on the right are the recipients.


                                                         15
               Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 17 of 66



wallets as Bittrex. Due to limited public information on Bitfinex wallets, the Bitfinex exchange is
identified by tracking the flow of coins from Poloniex and Bittrex. A large amount of coins from
Poloniex and Bittrex are transferred into a group of 680 thousand wallets, which then deposits a
large balance of coins into a single wallet informally known as the Bitfinex cold wallet. We tenta-
tively label this group of 680 thousand wallets and then verify in the next section as the Bitfinex
exchange. Note that this group of wallets could be associated either with entities closely tied to
Bitfinex or with normal traders that have accounts on Bitfinex. Therefore, any inflow or outflow of
coins to Bitfinex is captured by our cluster of 680 thousand wallets.
       Lastly, two more steps are taken to accurately track the flow of Bitcoins between different
entities. First, we exclude change transactions that account for the difference between total Bitcoin
sent and received in one transaction. This change amount arises from the blockchain transaction
structure and is returned to the sender. Second, if a transaction has multiple recipients, the flow
from the sender is allocated proportionally by the number of coins received by each recipient.
       Figure 3 shows the flows on the Bitcoin blockchain. First, one can see that the Bitcoin
blockchain has many more major players than the Tether blockchain, and we did not find iden-
tifying information for all nodes. Second, Bitfinex, Poloniex, and Bittrex are considerable players
on the Bitcoin blockchain in terms of the aggregate flow of coins, and there is a reasonable flow
volume between these exchanges. Third, there are substantial flows between Bitfinex and transi-
tory addresses,26 which we define as wallets with four or less transactions on the blockchain and
zero net balance, and with the Bitfinex cold wallet.


III.B      Analyzing Tether Blockchain

As previously described in Figure 1, the graph provides insights into the structure of the Tether
network. First, almost all Tether printed by Tether Limited (the red node in the bottom of the
graph) is first moved to Bitfinex and then distributed through the network. Note that there are
barely any flows moving back to the initial Tether printing node, consistent with sources stating
26
     Transitory addresses may be tumblers or mixers wallets used to further mask Bitcoin transfer activities.



                                                            16
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 18 of 66



that it is not viable to move Tether back to Tether Limited to redeem for U.S. dollars. Second,
Poloniex and Bittrex, the largest Tether exchanges for most of 2017, are closely tied to Bitfinex
through a large flow of Tether using an intermediary address. Third, Kraken, the small yellow
node at the top of the graph, was the only official marketplace for trading USD-Tether pair for the
majority of 2017. The magnitude of Tether flow to Kraken is significantly smaller than the other
exchanges used to trade Tether for other cryptocurrencies, mainly Bitcoin. Fourth, most of the
Tether flows to and from Bitfinex are through Bittrex and Poloniex. There are other flows to nodes
that are unidentified. Our calculations show that approximately 2.99 billion Tether were sent by
Bitfinex to Poloniex and Bittrex until February 2018. The two exchanges sent 1.89 billion back to
Bitfinex, making them the net recipient of 1.11 billion Tether from Bitfinex. Throughout the paper,
we focus on the timing and the amount of Tether flow from Bitfinex to these two major exchanges,
because as we will show later, this is the primary channel through which Tether is converted to
Bitcoin through wallets associated with Bitfinex.
   Note that since the figure is proportional to the size of the flows, the graph puts substantial
emphasis on the end of 2017 and early 2018 as Tether issuance increased rapidly. For this reason,
we also display four snapshots of the Tether flows through time (Figure IA2). For the majority of
2017, Bitfinex, Poloniex, and Bittrex were by far the largest players in the market. Binance, Huobi,
OKEx, and Kraken gained substantial market share in December 2017.


III.C   Verification of the Labeling Algorithm

In this subsection we match the flow of Tether with the flow of Bitcoin as well as reported ex-
change volume to simultaneously test: 1) if the correct groups of wallets are identified on bitcoin
blockchain, and 2) if Tether from Bitfinex is directly exchanged for Bitcoin. Matching the ex-
act timing of transactions between the two blockchains is complicated because transactions done
through exchanges or online platforms need not be settled immediately and might be verified on
the blockchain at certain intervals. Moreover, there are different recording delays on Tether and
Bitcoin blockchain. This makes examination of exact lead and lag relations between flows com-


                                                 17
              Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 19 of 66



plicated. For these reasons, we compare a rolling 3-hour average of our hourly variables in most
tests.
       Figure 4, Panel A plots the moving average hourly flow of Bitcoin-denominated Tether from
Bitfinex to Poloniex, and the flow of Bitcoin back from Poloniex to Bitfinex. The correlation of
the two time-series is 47%, and the magnitude of the flow is almost the same. This demonstrates
first that, the labeling of Bitcoin wallets through the algorithm described above correctly matches
the exchanges of interest with wallets identities on tether blockchain obtained from the tether rich
list. If we had incorrectly labeled Bitfinex on Bitcoin blockchain, then there would be no reason to
expect a high correlation with the flow on Tether blockchain.27 Second, the strong correlation
between Tether flowing from Bitfinex to Poloniex and Bitcoin flowing back from Poloniex to
Bitfinex demonstrates that Tether is directly exchanged for Bitcoin. A similar pattern is shown
between Bitfinex and Bittrex, again demonstrating the strong link between Tether and Bitcoin
flows through Bitfinex.
       As a further check on the relation between Tether and exchange transactions, we examine the
3-hour moving average inflow of Tether to Poloniex and Bittrex and the official reported exchange
volume. Panel B of Figure 4 shows that the inflow of Tether to Poloniex is highly correlated with
the exchange volume for Bitcoin-Tether pair. The slope of 3.55 suggests that an inflow of Tether
into the exchange is associated with 3.55 times increase in exchange volume. The slope is 1.57 for
Bittrex.


III.D      Timing and Characteristics of Currency Movements

This section examines the timing and characteristics of the flow of coins between Bitfinex and
other exchanges. First, we examine the timing of the flow relative to the time that Tether is printed.
Throughout the text, ’printing,’ ’issuance,’ or ’authorization’ of Tether refers to the release of coins
from the Tether issuer as shown at the bottom of Figure 1. There are cases where Tether moves
quickly in and out of Bitfinex right after printing, but it is also common to see a delay of a few
27
     Indeed, we compare the flows of Tether from Bitfinex to Poloniex and the flow of Bitcoin from Poloniex to three
     other major exchanges (Bitstamp, BTCC, and Gemini) and find correlations between 9% to 15%.


                                                          18
              Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 20 of 66



days between Tether printing and the flow of coins from Bitfinex. For example, 50 million Tether
was printed on December 20, 2017 and was subsequently moved to Bitfinex the following day,
increasing the Bitfinex net balance of Tether by almost 50 million.28 However, it took almost four
days for this amount to be fully moved out of Bitfinex.
       To better understand the timing of the Tether flows, we examine inflows of Tether to Bitfinex as
well as the outflows of Tether from Bitfinex to the two exchanges in response to printing of Tether
by Tether Limited. Here we estimate a VAR model with five lags and examine the impulse response
functions, which have been used extensively to examine the flows of capital between countries
[Froot, O’Connell, and Seasholes (2001)]. The impulse response of Tether flows demonstrates the
response of flows to a one standard deviation shock to printing of Tether. The regression used to
estimate the VAR model is as follows:


                                yt = c + A1 yt−1 + A2 yt−2 + ... + A5 yt−5 + εt                     (3)


where yt is a 2-by-1 vector of Tether issuance and Tether flow, Ai is a time-invariant 2-by-2 matrix
of coefficients, c is a 2-by-1 vector of constants, and εt is a 2-by-1 vector of error terms.
       Panel A of Figure 5 indicates that the inflow to Bitfinex significantly increases after Tether is
printed at Tether Limited, but not all the Tether immediately flows into Bitfinex. On average, it can
take between three and four days for most of the Tether to move to Bitfinex. Similarly, Panel B
shows that the flow of Tether from Bitfinex to the other exchanges increases on the day of Tether
authorization, though not as much as the inflow to Bitfinex in Panel A. Even after three days, there
are still flows moving out from Bitfinex to the other exchanges. In Section IV, we use this delay in
the flow of Tether to formally test how Bitcoin prices are influenced when there is an oversupply
of Tether in the system.
28
     Examples are shown in the Internet appendix Figure IA3.




                                                          19
               Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 21 of 66




IV.       Are Bitcoin Prices Related to Tether?

Flow of Tether could be systematically related to Bitcoin prices. In this section, we focus on
understanding the nature of the relationship between Bitcoin prices and Tether and also discuss
how this relationship is connected to the main hypotheses.


IV.A       Timing of Tether in Response to Bitcoin Prices

After printing, Tether is used to purchase Bitcoin on crypto exchanges. We examine if the sensi-
tivity of flow of Tether to Bitcoin returns is symmetric in response to positive and negative shocks.
Figure 6 shows that Tether is used to purchase Bitcoin when returns are negative, but we do not find
considerable Tether flows following price increases. Specifically, controlling for lagged volatility,
Bitfinex wallets send out Tethers (Panel A) and purchases Bitcoin (Panel B) when the lagged return
of Bitcoin is negative. But, there is no relationship when the previous Bitcoin return is positive.
Consistent with Hypothesis H2A, the results are sizable and statistically significant. For a 1% drop
in the average lagged return, when the lagged return is negative, 72 more Bitcoins are obtained per
hour with a t-statistic of 7.7. However, the relationship is insignificant when the lagged return is
positive (Table IAII). The fact that Tether is not being bought back to the same extent following
positive returns is suggestive of Tether being used to protect Bitcoin prices during downturns rather
than benign market making activities where Tether would be returned in periods of high Bitcoin
returns.29


IV.B       Do Flows of Tether Generally Affect Cryptocurrency Returns?

The previous section established that wallets associated with Bitfinex transfer Tether to other ex-
changes following periods of negative Bitcoin returns. This has testable implications for Bitcoin
returns. It has been shown that supply and demand for stocks does influence prices [for example,
29
     To further check the robustness of the finding, Figure IA4 shows the cumulative impulse response functions of a
     VAR estimate of the flow and Bitcoin return with five lags. The results show that the outflow of Tether from and
     inflow of Bitcoin to Bitfinex is sensitive to negative Bitcoin returns, but the inflow of Tether to and outflow of Bitcoin
     from Bitfinex is not sensitive to positive Bitcoin returns.



                                                               20
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 22 of 66



Cohen, Diether, and Malloy (2007)]. One should expect this effect to be stronger for cryptocurren-
cies because first, there are no fundamental cash flows from which prices are derived, and second,
the supply of coins is often fixed. In particular, if Tether issuances are sizable, Bitcoin prices should
be affected by a movement of Tether into the market. Moreover, as discussed in H2B, if Tether is
being used to protect and push up the market, the effect of Tether transactions on Bitcoin prices
should be stronger following negative Bitcoin returns. If a large flow of Tether is required to move
prices, Figure 6 shows that such a large flow happens following negative returns. Additionally, if
the flow of Tether is supply-driven, and there is an oversupply of Tether in the network in days
following printing of Tether, the price effect of Tether on Bitcoin should be stronger on days after
printing.
   To test these hypotheses, Table II estimates a regression of rolling 3-hour average Bitcoin
returns on lagged average net flow of Tether from Bitfinex to Poloniex and Bittrex and Bitcoin back
to Bitfinex. We use the average 3-hour Bitcoin returns as our dependent variable to capture the full
effect of the cross-exchange flow of coins, as the effect might not be incorporated in exchange
prices immediately. The standard errors are adjusted for heteroscedasticity and autocorrelation
using Newey-West procedure with up to three lags. Moreover, as shown previously in Figure 4,
the magnitude of the flow of coins on the two blockchains matches closely, and the correlation of
the two flows is high, but the timing is not perfectly matched. Given that the timing of blockchain
transactions is not an exact measure, but a proxy for the actual time of trade, we average the two
flows on the two blockchains to reduce the noise in the timing. Column (1) shows that on days right
after Tether printing, for a 100 Bitcoin increase in the flow, the 3-hour average future Bitcoin return
goes up by 4.37 basis points, controlling for lagged return. Column (2) shows that the effect only
exists in days following Tether issuance and there is no relationship between the flow of Tether
and Bitcoin prices on days apart from printing Tether, consistent with the supply-driven hypothesis
H2B. Moreover, Columns (3) and (4) show that the effect exists only after a negative shock to
Bitcoin prices. Finally, Column (5) shows that the effect is even stronger when conditioning on
both Tether issuance and a lagged negative return. For a 100 Bitcoin increase in the flow, the


                                                   21
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 23 of 66



average future Bitcoin return goes up by 8.59 basis points.
   A placebo test examining the relationship between the flow of coins between other major USD
exchanges and Bitcoin prices sheds more light on whether the strategic price movement is specific
to Tether exchanges. Panel B of Table II estimates a regression similar to Column (5) where the
independent variable is the cross-exchange flow of Bitcoin from Poloniex and Bittrex to major ex-
changes including Bitstamp, BTCC, Kraken, and Gemini identified on the blockchain. The results
demonstrate that only the flow to Bitfinex is significantly related to future returns. Moreover, the
effect of Bitfinex flow stays similar after controlling for the flow from all other exchanges.
   Table III estimates similar regressions of return on lagged flow for other major cryptocurren-
cies. The currencies are chosen from the list of high volume currencies used in Table I, condition-
ing on trading on at least one of the Tether-related exchanges as of March 1, 2017. Panel A shows
that there is a significant effect of flow on return in days following Tether issuance for all other
major cryptocurrencies. Five out of six currencies show significant effect following a negative re-
turn, while only one is significant following a positive return. Finally, the effects are larger across
all coins when conditioning on both days after Tether issuance and following a negative return.
For equivalent of a 100 Bitcoin increase in the flow, the average future return goes up by 8.78 to
15.66bp for different coins.
   Overall, these results show that there is a strong relation between Tether flows and major cryp-
tocurrencies returns. However, they are prone to endogeneity issues that would cause underes-
timation or overestimation of the effect. We will discuss ways to address these concerns in the
subsequent sections.


IV.C   Large Flows and Prices

We now specifically focus on the largest Tether purchases of Bitcoin. In line with the evidence of
purchases following Tether issuances and negative returns, we condition on Tether issuance in the
prior three days, negative returns in the prior hour, and flows above 200 coins on both the Tether
and Bitcoin blockchains in the prior hour. The joint conditioning on both blockchains addresses


                                                  22
              Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 24 of 66



the noise in the timing of recording on the blockchains and focuses on cases where Tether is being
used to purchase Bitcoin. There are 87 hours out of a total of 9,504 hours that meet such criteria.
This is less than 1% (0.92%) of the return series over the period. Interestingly, these 87 events have
a large relation to returns; the next hour return is a large, 64 basis points per hour, and significantly
different from normal times.
       Figure 7 implements an event study of Bitcoin and other cryptocurrencies prices around these
87 high-flow events. Panel A shows scaled Bitcoin prices. Consistent with conditioning on neg-
ative lagged returns, returns are large and negative between time -1 and 0. Moreover, prices are
falling even before time -1, which is not by construction. However, after the large flow, the pattern
changes at time zero. The price, scaled to one at time zero, consistently increases for the three
hours after the flow.
       To examine this effect on other major cryptocurrencies, we examine return patterns around
these 87 large Tether-related events for the major coins previously examined in Table III. Panel
B reports sharp positive returns in the three-hour window following these events for other major
cryptocurrencies.


IV.D       Is the Price Effect Economically Important?

What is the cumulative economic magnitude of the effects of Tether on Bitcoin and other cryptocur-
rencies? Such a question is difficult to address. We take a simple approach to partial economic
assessment of the effect, but we also note its potential limitations. We compare an actual Bitcoin
price series to a series that is extremely similar, except it removes the 87 hours where it seems
most likely that Tether is used to move Bitcoin. We then compare the actual buy-and-hold Bitcoin
returns to the series with the Tether-related hours removed.30
       From March 1, 2017 to March 31, 2018, the actual Bitcoin price rises from around $1190 to
$7000 for a 488% return. In contrast, the price series without the 87 Tether-related hours ends at
around $4100, a 245% rise. Hence, the hours with the strongest lagged Tether flow, which account
30
     For example, for a three-period buy-and-hold return compounded as (1 + r1)(1 + r2)(1 + r3), if period 1 is a
     high-flow hour, then r2 is assumed zero, and buy-and-hold return is calculated as (1 + r1)(1)(1 + r3).


                                                        23
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 25 of 66



for less than 1% of the time-series, seem associated with 50% of the Bitcoin buy-and-hold return
over the period.
   Panel A of Figure 8 compares the compounded return of the 87 returns to a bootstrap distribu-
tion of compounded returns over the same period, if instead 87 random hours are excluded. The
return excluding the Tether-related events clearly falls to the left of the distribution, and not even
one in 10,000 observations yields a return as low. The results are also similar if we condition the
random selection of the 87 observations on times following Tether issuance and negative returns.
(Figure IA5)
   Panel B of Figure 8 compares the actual buy-and-hold return and the synthetic return exclud-
ing Tether-related hours for other major coins. The percentage of the buy-and-hold return that are
attributable to the Tether-related hours range from 42% for Dash to 82% for Zcash. Ethereum, for
example, experienced near 2400% return during this period, while it would alternatively experi-
ence around 900% return if the Tether-related hours were excluded. Across the six other crypto
currencies, returns are 64% smaller on average when removing the 87 Tether-related flow hours.
   Note that this finding has some caveats. First, the effect only considers the hourly periods with
extreme flow. Although measuring such findings over other intervals will be less precise and more
difficult, the flow effect could push up prices at other times as well. However, the effect does not
consider the selling price-pressure effect if the Tether issuers later sell the Bitcoin and move the
proceedings into dollars. Such a behavior would push Bitcoin prices down. However, it seems
feasible that the issuers could sell the Bitcoin in a manner with considerably less price impact than
their strong buying force, such as selling slowly, off the exchange, or in a non-transparent trading
venue. Overall, although it is difficult to fully assess the exact price impact of Tether on Bitcoin
and other cryptocurrencies, these back-of-the-envelope calculations demonstrate that the effect is
plausibly large.




                                                 24
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 26 of 66




IV.E   Negative Serial Correlation in Bitcoin Prices

The flows of Tether and Bitcoin follow a very specific pattern: Bitfinex buys Bitcoins with Tether
when Bitcoin prices drop. If the flow of Tether moves Bitcoin prices, this may cause a price reversal
following a negative shock as described in Hypothesis H2C. We do not expect any effect following
positive shocks because Tether flow is only sensitive to return when return is negative. Moreover,
we would expect to see a stronger pattern during the time that Tether is actively printed.
   To test this, we examine the rolling 3-hour average lagged and future Bitcoin returns and test
if the future returns are related to the lagged returns. Our previous tests rely on measures of
cross-exchange flows, but this test only utilizes returns and does not require flows. Hence, we
can expand the period and estimate the test separately for the period between March 2016 and the
end of February 2017, when less than 25 million Tether was printed and the flow of Tether was
minimal, and between March 2017 and March 2018, when more than a hundred times as much
Tether was printed. Column (1) of Table IV, Panel A, shows that when printing of Tether was
virtually zero, future return is not related to the lagged return. However, Column (2) demonstrates
that when Tether was printed regularly, a 1% drop in Bitcoin prices is followed by 14.8 basis points
reversal. This is an economically large reversal that is highly statistically significant. On the other
hand, Columns (3) and (4) indicate that there is no price reversal after positive lagged returns,
regardless of whether Tether is printed or not. These results are consistent with the price impact of
Tether used to purchase Bitcoin when prices drop.
   On January 30, 2018, it was publicly announced that the U.S. Commodity Futures Trading
Commission sent subpoenas to Bitfinex and Tether to investigate claims questioning Tether’s va-
lidity. Tether issuance was virtually halted in February and March 2018. We use this period of
no-issuance to test if the negative serial correlation disappears when Tether is not printed.
   Table IV, Panel B, shows that the effect is only 0.1 basis points for February and March 2018,
and not statistically different from zero. This is much smaller than the return reversal of 22 ba-
sis points during December 2017 and January 2018. There is no significant reversal effect after
positive price movements in either periods.

                                                  25
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 27 of 66



      In conclusion, this section finds considerable evidence that Tether is used to buy Bitcoin fol-
lowing Tether printing and negative returns and that this phenomenon has a sizable effect on future
Bitcoin prices. This effect also holds for other coins and induces an asymmetric negative autocor-
relation in Bitcoin returns.


V.    Is Tether Pushed or Pulled?

Overall, the results in the previous section are most consistent with the supply-driven manipulation
hypothesis through which Tether is being pushed on market participants. We will further examine
possible predictions of the supply hypothesis (H2D and H2E) as well as variants of the demand-
driven hypothesis that states that Tether is driven by legitimate demand from investors with fiat
currencies (H1A) or for use in cross-exchange arbitrage (H1B).


V.A     Currency Flows Around Round Price Thresholds

Following Tversky and Kahneman (1974) there is a large literature demonstrating the importance
of anchoring for a variety of prices including stocks. Shiller (2000, p. 137) extensively discusses
the importance of psychological anchors for stock market prices, indicating one of the anchors
as the nearest round-number level. Bhattacharya, Holden, and Jacobsen (2012) find support for
liquidity demanders buying just below round number thresholds in stocks, consistent with investors
anchoring value to the round-number threshold. Such an anchor could be specifically important
for cryptocurrency prices where prices cannot be gauged with a fundamental value.
      Additionally, cryptocurrency traders likely engage in technical trading in which past price
movements generate buy and sell signals. If Tether is used to stabilize market prices during the
downturn, one might expect a spike in the flow of Tether around round thresholds as this might
engage other traders in purchasing as well upon observing a technical support at the threshold.
      To test this, we first divide hourly prices from Coindesk by 500, and then put the remainder
into bins of $10 width to examine how the flow of Bitcoin for Tether changes near the round
thresholds. Figure 9 shows the net average flow of Bitcoin and Tether between Bitfinex and other


                                                  26
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 28 of 66



Tether exchanges as a function of distance to the round thresholds. Panel A shows that on days
after Tether issuance, the flow significantly increases just below the round cutoff but drops right
above the cutoff. Panel B of Figure 9 shows that there is not such an effect on days apart from
Tether issuance. This relation is despite the fact that the transaction timestamps on Bitcoin and
Tether blockchains are a noisy proxy for the actual time of the trades. Otherwise, even a sharper
spike could be expected.
   Table V, Panel A, formally tests whether the Tether flow is different below and above the round
price thresholds. The dependent variable is the average net outflow of Tether from and inflow of
Bitcoin to Bitfinex, and the independent variable is a dummy that takes the value of one if Bitcoin
price is in the $50 bandwidth below the round multiples of $500 and zero if in the $50 bandwidth
above. Column (1) shows that Bitfinex obtains significantly more Bitcoin per hour when prices are
just below the thresholds. More notably, Column (2) shows that the results are more pronounced
on days after Tether issuance; the flow of coins to Bitfinex increases to more than twice per hour.
Column (3) shows that there is no difference in flow below and above the cutoff on days apart from
Tether issuance. This result is consistent with the hypothesis that Tether is used strategically to
stabilize Bitcoin prices below the round price thresholds.
   Panel B of Table V estimates a regression of average 3-hour future returns on the lagged round
threshold dummy. Column (1) shows that, on days following Tether issuance, when price is below
the round threshold, the future hourly return is 21 basis points higher on average. Column (2)
shows that there is no difference in return below and above the threshold on days apart from Tether
issuance. Columns (3) and (4) indicate that the return is 33 basis points higher if the lagged return
is negative and insignificant if positive.
   Note that it is possible that the Bitfinex-related wallets are trading around round-number thresh-
olds because they are following behavioral biases. However, their trading in this case would be
unlikely to be profitable as documented in the behavioral finance literature. Indeed, Bhattacharya,
Holden, and Jacobsen (2012) shows that trading just below round-number thresholds is extremely
costly to market makers. The fact that the Bitfinex wallets exhibit such a large coordinated buying


                                                 27
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 29 of 66



behavior provides a coherent explanation as to how prices can be successfully pushed above the
thresholds. If other traders see such a large coordinated buying by Bitfinex-related wallets, it is
probably optimal for them to join the buying and contribute to the large subsequent price increases.


V.B     Do the Tether Flows around Round Thresholds Cause Price Increases?

In this section we use the discontinuity around round-number thresholds as an instrument to iden-
tify the effect of Tether on Bitcoin prices. We estimate fuzzy regression discontinuity design around
the round cutoff. A dummy variable is defined as one if Bitcoin price is within the $50 bucket be-
low the round threshold and the time is within the three-day window after Tether issuance and 0
if within the $50 bucket above or in days apart from Tether issuance. We use this dummy as an
instrument for the Tether-related flows, and our identification assumption is that the only channel
the cutoff affects future Bitcoin returns is through Tether flows. Our identification assumption and
the exclusion restriction criteria are supported by the fact that, as discussed above, on days apart
from Tether issuance, neither the amount of Bitcoin obtained by Bitfinex nor the future Bitcoin
return is different below and above the thresholds.
      A concern is that the observed trading behavior may be due to some general trade clustering on
Bitcoin prices and not specific to Bitfinex-related wallets. To examine this possibility, we perform
a placebo test using the cross-exchange flow of coins between Poloniex and Bittrex to other major
exchanges including Bitstamp, BTCC, Gemini, and Kraken on Bitcoin blockchain. There is no
difference in flows below and above the threshold, neither in days after issuance nor in other days,
for any of these exchanges (Table IAIII).
      Panel C of Table V estimates two-stage least squares regression of 3-hour future bitcoin returns
on the lagged net flow of coins between Tether exchanges, where the flow is instrumented using
the cutoff dummy. The reported Wald F -statistics show that the first stage regressions are strong,
suggesting a valid instrument. The F -statistics range from 7.9 to 22 for different specifications.
The second stage regression indicates that for 100 Bitcoin purchased by Bitfinex, the average
hourly Bitcoin return in the next 3 hours goes up by 26.5 basis points. The effect is 35 basis points


                                                  28
               Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 30 of 66



if the sample is limited to days after issuance, 45 basis points if the lagged return is negative, and
49 basis points under both scenarios. This result highlights a very strong effect of Tether on Bitcoin
prices, especially on days after Tether issuance and during the market drop.


V.C       Demand from Investors with Fiat Currency?

V.C.1       End-of-the-Month Returns

Due to the lack of full transparency regarding audit processes and banking relationships, the blogo-
sphere has questioned whether Tether is always fully backed by dollars. We shed more light on this
by borrowing from the intermediary asset pricing literature, specifically Du, Tepper, and Verdel-
han (2017) and He and Krishnamurthy (2018), that argue that banks’ compliance with period-end
capital requirements may create a sizable effect on asset prices. To assure traders of the existence
of dollar reserves, Tether has issued EOM bank statements from December 2016 to March 2017
audited by a Chinese accounting firm.31 Tether planned to be audited by Friedman LLP as well,
but it eventually canceled the audit due to "the excruciatingly detailed procedures." If Tether does
not maintain a full reserve daily but does seek to maintain the reserve at the EOM, there could be
negative selling pressure on Bitcoin prices to convert Bitcoin to USD reserves before the EOM. We
test this by looking at EOM daily Bitcoin returns.32 Additionally, the EOM selling effect should
be stronger for months with a higher Tether issuance.
       The sample includes 25 months from March 2016 to March 2018. Figure 10 divides the
monthly issuance of Tether into four quantiles. The blue bars show the raw EOM returns, and
the red bars benchmarks the EOM returns by subtracting the average return in four days before and
four days after. There is a clear monotonic relationship between monthly Tether issuance and the
EOM negative price pressure. In months with no Tether issuance, there is no EOM effect. How-
ever, in months with large Tether issuance, there is a 6% negative benchmarked return. Further in
31
     As announced on https://tether.to/tether-update/, audits were made publicly available by Tether.to.
32
     Cryptocurrencies officially trade on UTC timestamp and daily prices close at midnight UTC time, when business
     time has already ended in most countries and the next day has already started in East Asia. Therefore, the effect
     must be observed in the closing price of the second to last day of the month, and we consider that as the EOM price.




                                                            29
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 31 of 66



supplemental results, we also estimate a regression of EOM return on monthly Tether issuance and
find that it explains 37% of the variations in EOM returns. (Table IAIV)
   Table VI reports formal regression results for the same sample of the EOM returns and four
days before and four days after. Column (1) shows that the EOM return is 2.3% less than in days
around. Columns (2) and (3) indicate that even though there is no effect in months without Tether
issuance, in months with Tether issuance the EOM return is 3.8% less than the days around. The
t-statistic is 3.65 despite the relatively small sample. Interestingly, even though returns are noisy
and difficult to explain, the simple EOM dummy variable explains near 8% of the variation in daily
returns. Finally, Column (4) interacts the EOM dummy with the magnitude of the Tether issued
in each month. Again, there is no effect in months without Tether issuance. However, for a one-
standard deviation higher Tether issuance, the EOM return is 2.2% more negative. To formally test
the monotonicity of the effect, Column (5) interacts the EOM dummy with 4 quantiles of Tether
issuance. Relative to months with zero issuance, months with low, medium, and high issuance has
a negative EOM return of 1.9%, 3.1%, and 6.1% respectively, all statistically significant.
   In summary, the strong negative effect on Bitcoin prices in months of Tether issuance, suggest
that Tether may induced price effects related to a need to raise month-end reserves. This finding
is inconsistent with Tether being just a facilitator technology driven by investor demand because
there is no reason to expect a relation between Tether printing and EOM returns in that case.


V.C.2   Sensitivity of the Flow to Tether-USD Rate

Although the above analysis has shown substantial support for a supply-based explanation, we
further examine the demand-based explanations for Tether. Imagine investors with billions of
dollars who cannot easily move their money into the cryptocurrency world. A cryptocurrency that
has a stable value tied to the U.S. dollar can be of benefit to such investors. We examine the
demand pressure for this currency by focusing on the Tether-USD exchange rate. If the demand
for Tether mainly comes from investors holding dollars and seeking to invest in Bitcoin, the greater
demand could translate into a higher market rate for the Tether-USD pair. Kraken was the most


                                                 30
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 32 of 66



active market-based venue for exchanging Tether for dollar in 2017, although the market volume
of the pair was less than 1% of the Bitcoin-Tether volume. The rate on Kraken often stays close to
one but has a standard deviation of 2%. If part of the demand for Tether spills over to Kraken, one
would expect changes in the Tether-USD rate to explain the flow of Tether.
   Panel A of Table VII estimates a regression of Tether flow on different lags of Tether-USD
returns as well as the BTC-USD returns. We standardize the variables so that the magnitudes of
the coefficients are comparable. The results show that Tether flow is highly sensitive to the BTC-
USD pair (as shown previously) but bears little relation to the Tether-USD pair. In fact, the flow is
not sensitive to the first and second lags of Tether-USD. It does become marginally significant at
higher lags, but the magnitude is considerably smaller than the BTC-USD pair. Panel B shows that
the corresponding flow of Bitcoin is highly sensitive to BTC-USD rates but bears no relationship
with the Tether-USD pair.
   Another argument might be that the price difference between Tether and USD exchanges is
driving the flow. If Bitcoin prices increase on USD exchanges but not on Tether exchanges, an
investor may exploit the opportunity by selling Bitcoin on USD exchanges, converting the USD to
Tether, moving Tether to Tether exchanges, and purchasing Bitcoin. To test this possibility, two
lagged return measures are constructed: first, a 3-hour lagged Bitcoin return averaged across all
major exchanges, and second, a 3-hour lagged difference in return between Tether exchanges and
USD exchanges. The average return captures the effect of Bitcoin price changes and the difference
captures the spread leading to the arbitrage opportunity. We then estimate a regression of Tether
and Bitcoin flows on the spread and the average returns. Panel C of Table VII shows that the flows
are not sensitive to the spread, but highly sensitive to variations in the average Bitcoin returns.
Again, these results support that the spread between Tether and USD exchanges is not the driver
of the Tether and Bitcoin flow.




                                                 31
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 33 of 66




V.D     Cross-Exchange Arbitrage among Tether Exchanges

Tether may facilitate cross-exchange arbitrage among Tether exchanges. In particular, imagine that
Bitcoin prices increase on Bitfinex, but Bitcoin prices on Poloniex have a delay to adjust. Bitfinex
exchange or traders using the exchange can respond to the spread by sending Tether to Poloniex
and buying undervalued Bitcoins. This cross-exchange arbitrage also necessitates a flow of Tether
back to Bitfinex when Bitfinex prices are lower than Poloniex. However, as discussed previously,
this reverse flow pattern is not commonly observed. Nevertheless, we formally test whether cross-
exchange spread is the main driver of the flow or it is the average Bitcoin returns across exchanges
that drives the flow. To test this, two lagged return measures are constructed similar to the previous
section: first, a 3-hour lagged return averaged between Bitfinex and Poloniex, and second, a 3-hour
lagged difference in return between the two exchanges. The former captures the effect of average
price changes and the latter captures the arbitrage opportunity. The same measures are constructed
for the Bittrex exchange, and all the variables are standardized for comparison.
      Table VIII shows that for a one-standard deviation increase in the return spread measure, Tether
and Bitcoin flow goes up from 0.02 to 0.06 standard deviations, with t-statistics of 1.39 to 3.71. On
the other hand, and consistent with the supply-based hypothesis, both Tether and the Bitcoin flows
are considerably more sensitive to changes in average Bitcoin returns. A one-standard deviation
drop in the average return increases the flows by 0.08 to 0.11 standard deviations, with t-statistics
of 3.85 to 6.27. These results show that although the flow is used to exploit the cross-exchange
arbitrage to some extent, the overall Bitcoin returns across all exchanges are the main driver of the
flow.


VI.     Conclusion

Historical periods of rapid price appreciation are associated with innovation and growth, but also
activities that leads to misallocation of capital. The semi-transparent nature of the blockchain pro-
vides a unique opportunity to examine the mechanics behind the growth of an asset class during



                                                  32
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 34 of 66



a period of massive speculation. Our analysis centers on examining potential manipulation of
Bitcoin and other major cryptocurrencies. We examine whether the growth of a pegged cryptocur-
rency, Tether, is primarily driven by investor demand, or is supplied to investors as a scheme to
profit from pushing cryptocurrency prices up.
   By mapping the blockchains of Bitcoin and Tether, we are able to establish that entities associ-
ated with the Bitfinex exchange use Tether to purchase Bitcoin when prices are falling. Such price
supporting activities are successful, as Bitcoin prices rise following the periods of intervention.
These effects are present only after negative returns and periods following the printing of Tether.
Indeed, even less than 1% of extreme exchange of tether for Bitcoin has substantial aggregate
price effects. The buying of Bitcoin with Tether also occurs more aggressively right below salient
round-number price thresholds where the price support might be most effective. Negative EOM
price pressure on Bitcoin only in months with large Tether issuance indicates a month-end need
for dollar reserves related to Tether. Proxies for Tether demand receive little support in the data,
but our results are consistent with the supply-driven manipulation hypothesis.
   Overall, our findings provide substantial support for the view that price manipulation may
be behind substantial distortive effects in cryptocurrencies. These findings suggest that external
capital market surveillance and monitoring may be necessary to obtain a market that is truly free.
More generally, our findings support the historical narrative that dubious activities are not just a
by-product of price appreciation, but can substantially contribute to price distortions and capital
misallocation.




                                                33
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 35 of 66



References

Akerlof, George, and Paul M. Romer, 1993, Looting: the economic underworld of bankruptcy for
profit, Brookings Papers on Economic Activity 24, 1-73.

Aliber, Robert Z., and Charles P. Kindleberger, 2015, Manias, Panics, and Crashes (Palgrave
Macmillan, London).

Betz, Frederick, 2016, Stability in International Finance (Springer, New York, NY).

Bhattacharya, Utpal, Craig W. Holden, and Stacey Jacobsen, 2012, Penny wise, dollar foolish:
buy-sell imbalances on and around round numbers, Management Science 58, 413-431.

Bitfinex’ed, 2017, The mystery of the Bitfinex/Tether bank, and why this is suspicious, Medium,
October 1.

Christie, William G., and Paul H. Schultz, 1994, Why do NASDAQ market watchers avoid odd-
eighth quotes?, The Journal of Finance 49, 1813-1840.

Cohen, Lauren, Karl B. Diether, and Christopher J. Malloy, 2007, Supply and demand shifts in the
shorting market, The Journal of Finance 62, 2061-2096.

Dale, Richard, 2004, The First Crash: Lessons from the South Sea Bubble (Princeton University
Press, Princeton, NJ).

Denina, Clara, and Jan Harvey, 2014, E-trading pulls gold into forex units as commodity desks
shrink, Reuters, April 22.

Du, Wenxin, Alexander Tepper, and Adrien Verdelhan, 2017, Deviations from covered interest rate
parity, NBER Working paper 23170.

Froot, Kenneth, Paul G.J. O’Connell, and Mark S. Seasholes, 2001, The portfolio flows of interna-
tional investors, Journal of Financial Economics 59, 151-193.

Gandal, N., Hamrick, J.T., Moore, T. and Oberman, T., 2018. Price manipulation in the Bitcoin
ecosystem. Journal of Monetary Economics.

Griffin, John M., and Amin Shams, 2018, Manipulation in the VIX?, The Review of Financial
Studies 31, 1377-1417.

Griffin, John M., Federico Nardari, and René M. Stulz, 2007, Do investors trade more when stocks
have performed well? Evidence from 46 countries, The Review of Financial Studies 20, 905-951.

Griffin, John M., Jeffrey H. Harris, and Selim Topaloglu, 2007, Why are IPO investors net buyers
through lead underwriters?, Journal of Financial Economics 85, 518-551.

                                               34
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 36 of 66



He, Zhiguo, and Arvind Krishnamurthy, 2018, Intermediary asset pricing and the financial crisis,
NBER Working paper w24415.

Higgins, Stan, 2018, Bitfinex’s biggest critic is back on Twitter, CoinDesk, February 8.

Hutcheson, Archibald, 1720, Some seasonable considerations for those who are desirous, by sub-
scription or purchase, to become proprietors of South-Sea stock: with remarks on the surprizing
method of valuing South-Sea stock, publish’d in the Flying-post of Saturday, April the 9th, 1720 /
by a member of the House of Commons London

Kaminska, Isabella, 2017, Tether’s “transparency update” is out, Alphaville, October 2.

Kumar, Mohit, 2016, Bitcoin price drops 20% after $72 million in bitcoin stolen from Bitfinex
exchange, The Hacker News, August 3.

Kumar, Praveen, and Duane J. Seppi, 1992, Futures manipulation with “cash settlement”, The
Journal of Finance 47, 1485-1502.

Lee, T.B., 2014, These four charts suggest that Bitcoin will stabilize in the future, Washington Post,
February 3.

Leising, Matthew, 2017, There’s an $814 million mystery near the heart of the biggest Bitcoin
exchange, Bloomberg, December 5.

Lin, Hsiou-Wei, and Maureen F. McNichols, 1998, Underwriting relationships, analysts’ earnings
forecasts and investment recommendations, Journal of Accounting and Economics 25, 101-127.

Malkiel, Burton G., 1981, Risk and return: a new look, NBER Working paper 700, Princeton
University.

McLannahan, Ben, 2015, Bitcoin hack report suggests inside job,Finantial Times, February 19.

Meiklejohn, Sarah, Marjori Pomarole, Grant Jordan, Kirill Levchenko, Damon McCoy, Geoffrey
M. Voelker, and Stefan Savage, 2013, A fistful of bitcoins: characterizing payments among men
with no names, in Proceedings of the 2013 Conference of Internet Measurement, ACM, 127-140.

Mollenkamp, Carrick, and Mark Whitehouse, 2008, Study casts doubt on key rate, Wall Street
Journal, May 29.

Nakamoto, Satoshi, 2008, Bitcoin: a peer-to-peer electronic cash system, Bitcoin.org

Nilsson, Kim, 2015, The missing MtGox bitcoins, WizSec, April 19.

Partnoy, Frank, 2009, FIASCO: Blood in the Water on Wall Street (WW Norton & Company, New
York, NY).

                                                 35
          Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 37 of 66



Popper, Nathaniel, 2017, Warning signs about another giant bitcoin exchange, New York Times,
November 21.

Povel, Paul, Rajdeep Singh, and Andrew Winton, 2007, Booms, busts, and fraud, The Review of
Financial Studies 20, 1219-1254.

Robb, George, 1992, White-Collar Crime in Modern England: Financial Fraud and Business
Morality, 1845-1929 (Cambridge University Press, New York, NY).

Ron, Dorit, and Adi Shamir, 2013, Quantitative analysis of the full bitcoin transaction graph, in
Financial Cryptography and Data Security, Springer, Berlin, Heidelberg, 6-24.

Shares, David, 2016, New details emerge about Bitfinex’s history amid hacking probe, Bitcoin.com,
August 3.

Scheinkman, José A, 2013, Speculation, trading, and bubbles: third annual arrow lecture, NBER
Working paper 1458, Princeton University.

Scheinkman, José A., and Wei Xiong, 2003, Overconfidence and speculative bubbles, Journal of
Political Economy 111, 1183-1220.

Shiller, Robert J., 2000, Irrational Exuberance (Crown Business, New York, NY).

Spatt, Chester, 2014, Security market manipulation, Annual Review of Financial Economics 6,
405-418.

Temin, Peter, and Hans-Joachim Voth, 2013, Prometheus Shackled: Goldsmith Banks and Eng-
land’s financial revolution after 1700 (Oxford University Press, New York, NY).

Tversky, Amos, and Daniel Kahneman, 1974, Judgment under uncertainty: heuristics and biases,
Science 185, 1124-1131.

Vaughan, Liam, and Gavin Finch, 2013, Currency spikes at 4 pm in London provide rigging clues,
Bloomberg Business, August 27.

Vigna, Paul, 2014, 5 things about Mt. Gox’s crisis,Wall Street Journal, February 25.

Wei, Wang Chun, 2018, The Impact of Tether Grants on Bitcoin, Working Paper.




                                               36
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 38 of 66




Figure 1. Aggregate Flow of Tether between Major Addresses. This figure shows the aggregate flow of Tether
between major exchanges and market participants, from Tether genesis block to March 31, 2018. Tether transactions
are captured on the Omni Layer as transactions with the coin ID 31. The data include confirmed transactions with
the following action types: Grant Property Tokens, Simple Send, and Send All. Exchange identities on the Tether
blockchain are obtained from the Tether rich list. The thickness of the edges is proportional to the magnitude of the
flow between two nodes, and the node size is proportional to aggregate inflow and outflow for each node. Intra-node
flows are excluded. The direction of the flow is shown by the curvature of the edges, with Tether moving clockwise
from a sender to a recipient.




                                                         37
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 39 of 66




                                     A. Tether and Bitcoin Price over Time




                              B. Percentage of Trade Volume in USD and Tether




Figure 2. Issuance of Tether and Bitcoin Price over Time and Trade Volume in Dollar and Tether. Panel A
shows the cumulative issuance of Tether and Bitcoin price over time. The red dashed line shows cumulative issuance
in million Tether tokens. The black dashed line shows Tether cumulative issuance, denominated in contemporaneous
Bitcoin value. The blue line shows Bitcoin price. Panel B plots the percentage of trade volume of USD and Tether
for major cryptocurrencies between March 1, 2017 and March 31, 2018 aggregated over all exchanges. The major
currencies include the largest 15 cryptocurrencies and tokens by trade volume over the same period. The blue bars
show the percentage of volume traded against USD, the red bars show the percentage against Tether, and the gray bars
show the percentage against USD/Tether on the Bitfinex exchange.




                                                        38
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 40 of 66




Figure 3. Aggregate Flow of Bitcoin between Major Addresses. This figure shows the aggregate flow of Bitcoin
between major exchanges and market participants from March 1, 2017 to March 31, 2018. Groups of addresses are
clustered by finding the connected component of the same input relation on the Bitcoin blockchain, and each group
is labeled with identities of members obtained from publicly available information and individual investors. The
thickness of the edges is proportional to the magnitude of flow between two nodes, and the node size is proportional
to aggregate inflow and outflow of each node. Intra-node flows are excluded. The direction of the flow is shown by
the curvature of the edges, with Bitcoin moving clockwise from a sender to a recipient.




                                                        39
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 41 of 66



                               A. Flow on Tether Versus Bitcoin Blockchains
                         Poloniex                                                   Bittrex




                          B. Binscatter of Exchange Volume on Inflow of Tether
                         Poloniex                                                   Bittrex




Figure 4. 3-Hour Moving Average of Tether and Bitcoin Flow and Exchange Volume. Panel A plots the hourly
flow of Tether from Bitfinex to two major Tether exchanges, Poloniex and Bittrex, on the Tether blockchain with the
flow of Bitcoin from these two exchanges to Bitfinex on the Bitcoin blockchain. Exchange identities on the Tether
blockchain are obtained from the Tether rich list. Corresponding groups of Bitcoin addresses are clustered by finding
the connected component of the same input relation on the Bitcoin blockchain, and each group is labeled with identities
of members obtained from publicly available information and individual investors. The red line shows 3-hour moving
average of Tether flow and the dashed blue line shows 3-hour moving average of Bitcoin flow. Panel B shows the
scatter plot of 3-hour moving average trade volume on Poloniex and Bittrex for different bins of Tether inflow to these
exchanges.




                                                         40
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 42 of 66




                                               A. Inflow to Bitfinex




                                            B. Outflow from Bitfinex




Figure 5. Flow of Tether to Bitfinex, Poloniex, and Bittrex after Printing Tether. This figure plots impulse response
functions describing the change in Tether flow between major exchanges in response to a one standard deviation shock
to Tether issuance. Panel A shows the inflow of Tether to Bitfinex for ten days after Tether printing. Panel B shows
the outflow from Bitfinex to Poloniex and Bittrex. The sample period is from March 1, 2017 to March 31, 2018. The
VAR is estimated using daily data with five lags, and shocks are orthogonalized through a Cholesky factorization. The
dashed line shows the 95% confidence interval.




                                                         41
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 43 of 66




                                                    A. Tether Flow




                                                    B. Bitcoin Flow




Figure 6. Net flow of Bitcoin and Tether for Quantiles of Lagged Return. This figure shows net hourly flow of
Bitcoin and Tether between Bitfinex and two major Tether exchanges, Poloniex and Bittrex, as a function of lagged
3-hour average return. The sample period is from March 1, 2017 to March 31, 2018. The graphs show the average
flow per quantiles of lagged return, controlling for 3-hour lagged volatility calculated using five-minute returns. Panel
A shows the net outflow of Tether from Bitfinex to Poloniex and Bittrex and Panel B shows the net inflow of Bitcoin
from Poloniex and Bittrex to Bitfinex. The red lines show the fitted values of the flow as a second order polynomial
function of the lagged return, controlling for lagged volatility.




                                                          42
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 44 of 66




                                                       A. Bitcoin




                                          B. Other Major Cryptocurrencies




Figure 7. Prices of Bitcoin and Other Cryptocurrencies around High-Flow Events. Panel A shows Bitcoin prices
in 3 hours before and after the 87 high-flow hours. Prices are scaled to one at time -3 before the event and at time
zero after the event. Scaled prices are averaged across the events. These 87 events are defined as hours with at least
200 Bitcoin-denominated Tether flow from Bitfinex to Poloniex and Bittrex and at least 200 inflow of Bitcoins back to
Bitfinex in the prior hour, conditional on Tether issuance in the prior three days and negative returns in the prior hour.
Panel B shows similar results for other major cryptocurrencies.




                                                           43
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 45 of 66




                                                      A. Bitcoin




                                         B. Other Major Cryptocurrencies




Figure 8. Predictive Effect of High-Flow Hours on Aggregate Cryptocurrencies Returns. Panel A shows the
buy-and-hold return of Bitcoin from March 1, 2017 to March 31, 2018, excluding 87 hours with high lagged flow of
Tether and Bitcoin (the red bar). The high-flow hours are defined as in Figure 7. The blue bars show the distribution
of the returns if 87 random hourly returns are excluded from the sample. Panel B compares the actual buy-and-hold
return (blue bars) with the return excluding the 87 high-flow hours (red bars) for other major cryptocurrencies over the
same time period.




                                                          44
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 46 of 66




                                             A. Days Following Issuance




                                                    B. Other Days




Figure 9. Flows around Round Number Thresholds. This figure shows the average net hourly flows of Tether from
Bitfinex to two major Tether exchanges, Poloniex and Bittrex, and Bitcoin from these exchanges to Bitfinex around
round number thresholds of Bitcoin prices. The Bitcoin prices are based on hourly prices reported by CoinDesk. The
horizontal axis shows the distance of the price from round thresholds in multiples of $500 at the beginning of each
hour, and the vertical axis shows the flow within that hour. The hollow blue circles show the average flow for $10
wide price bins, and the black lines show the fitted values of the flow as a second order polynomial function of the
price distance to the round thresholds. Panel A shows the results for times when a Tether authorization occurred in the
previous 72 hours and panel B for other times. The sample covers from March 1, 2017 to March 31, 2018.




                                                         45
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 47 of 66




Figure 10. End-of-the-Month Returns and Quantiles of Tether Issuance. This figure shows end-of-the-month
(EOM) daily Bitcoin returns for different quantiles of monthly Tether issuance. Four quantiles of Tether issuance are
defined based on total Bitcoin-denominated Tether issuance each month. All months with zero issuance are included
in one group, and the other months are divided into three quantiles. The EOM return is defined as the daily return on
the second to last day of the month closing at midnight UTC time. The daily prices are obtained from CoinMarketCap.
The blue bars show the raw EOM return, and the red bars show the raw return minus the average return of the prior
four days and subsequent four days. The sample covers from March 2016 to March 2018.




                                                         46
             Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 48 of 66



Table I. Summary Statistics. This table summarizes the trading volume and pricing information of major cryp-
tocurrencies on major exchanges. The major cryptocurrencies are the 15 coins and tokens with the highest aggregate
volume in U.S. dollar and Tether between March 1, 2017 and March 31, 2018, and the top exchanges are those with the
highest aggregate volume for these major cryptocurrencies. Panel A shows the total volume for each cryptocurrency
on each exchange in billion dollar, from March 1, 2017 to March 31, 2018 using data are from CoinAPI. Panel B
shows the daily return correlation between major cryptocurrencies. The daily pricing data are from CoinMarketCap.
Panel C reports the autocorrelation of the major cryptocurrency at 1-hour, 3-hour, and 5-hour intervals. The 3-hour and
5-hour autocorrelations are calculated using hourly returns rolled over 3-hour and 5-hour windows. Standard errors
are adjusted for heteroscedasticity and autocorrelation. The intraday pricing data are from CoinAPI.

                                                            A. Total Volume ($B)

      Coin     Binance      Bitfinex      Bitstamp    Bittrex      Coinbase     Gemini     Huobipro      Kraken     Okex      Poloniex

      BCC         0.8             0          -          1.7             -          -             -          -         -             -
      BCH          -             18.8       0.7          -              3          -            1.5         2        2.5          3.1
      BNB         2.7             -          -           -              -          -             -          -         -             -
      BTC        32.8           120.8      36.2        11.5            53.1      16.5           8.1       17.1       6.9          14.6
      DASH         -              -          -          0.3             -          -             1         0.3        0            0.6
      DSH          -             2.7         -           -              -          -             -          -         -             -
      EOS          -             8.1         -           -              -          -            2.4        0.1       0.3            -
      ETC          -             5.6         -          0.6             -          -            0.9         1        1.3           1.4
      ETH        10.2           35.4       5.4          2.5            32.5       7.8           3.1       14.5       3.1           4.9
      LTC         2.7           13.1       2.4           1             24.5        -            1.1        1.8       2.8           2.7
      NEO         3.9            4.5         -          1.5             -          -            0.2         -        0.2            -
      OMG          -             3.8         -          0.5             -          -            0.2         -         0             -
      XMR          -             2.8         -          0.3             -          -             -         0.8        0            0.6
      XRP          -            17.1       7.4          1.9             -          -            1.5        3.3       0.3           2.9
      ZEC          -             2.3         -          0.3             -          -            0.3        0.4        0            0.7



                                                                B. Correlations

               BCC       BCH       BTC     BNB       DASH       DSH      EOS    ETC      ETH      LTC    NEO      OMG      XMR      XRP

      BCH      0.17
      BTC      0.47      0.24
      BNB      0.31      0.21      0.46
      DASH     0.28      0.42      0.39    0.20
      DSH      0.16      0.02      0.27    0.17      0.12
      EOS      0.19      0.34      0.35    0.28      0.30       0.09
      ETC      0.25      0.42      0.42    0.28      0.36       0.15     0.38
      ETH      0.30      0.40      0.44    0.37      0.44       0.14     0.45   0.61
      LTC      0.24      0.31      0.45    0.34      0.36       0.20     0.35   0.50     0.42
      NEO      0.16      0.25      0.30    0.43      0.31       0.09     0.29   0.43     0.34     0.31
      OMG      0.26      0.17      0.41    0.42      0.40       0.06     0.41   0.45     0.60     0.41    0.60
      XMR      0.26      0.35      0.49    0.26      0.55       0.14     0.34   0.43     0.52     0.42    0.24    0.40
      XRP      0.15      0.24      0.20    0.17      0.10       0.09     0.29   0.17     0.19     0.26    0.12    0.32     0.23
      ZEC      0.22      0.41      0.38    0.34      0.58       0.15     0.42   0.49     0.52     0.36    0.34    0.45     0.54     0.27




                                                                        47
Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 49 of 66



                               C. Autocorrelations

        1-Hour:                   3-Hour:                   5-Hour:
Coin   Coefficient   t-stats     Coefficient     t-stats   Coefficient   t-stats

BCC      -0.05       -1.49         -0.06          -1.6        -0.1       -2.45
BCH      -0.03       -1.11         -0.03         -0.87       -0.06       -1.53
BNB      -0.06       -1.68         -0.06          -1.6       -0.09       -1.96
BTC      -0.04       -2.83         -0.06         -3.55       -0.05       -2.46
DASH     -0.08       -3.26         -0.07          -2.7       -0.08       -2.78
DSH      -0.05       -2.66         -0.06         -2.48        -0.1       -3.73
EOS      -0.04       -1.93         -0.05         -2.06       -0.09        -3.5
ETC      -0.05       -2.71         -0.07         -3.81       -0.03       -1.42
ETH      -0.07       -1.88         -0.07          -2.8       -0.07       -2.62
LTC      -0.02       -0.95         -0.04         -1.41       -0.02       -0.76
NEO      -0.06       -2.72         -0.05         -1.73       -0.06       -2.12
OMG      -0.07       -3.82         -0.04         -1.55       -0.04       -1.27
XMR      -0.04       -1.33         -0.06         -2.74       -0.08       -2.97
XRP      -0.09       -3.01         -0.07         -2.33       0.02         0.39
ZEC      -0.07       -2.54         -0.05           -2        -0.09       -3.15




                                        48
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 50 of 66



Table II. The Effect of Flow of Bitcoin and Tether on Bitcoin Return. Panel A shows OLS estimates for which the
dependent variable is the average 3-hour Bitcoin returns:
                                              2
                                         1X
                                               Rt+i = β0 + β1 F lowt−1 + t
                                         3 i=0

where Rt is average hourly Bitcoin return on Bitfinex, Poloniex, and Bittrex at time t and F lowt is the average net
hourly flow of Tether from Bitfinex to Poloniex and Bittrex and Bitcoin from Poloniex and Bittrex to Bitfinex. Column
(1) shows the results for times when a Tether authorization occurred in the previous 72 hours and Column (2) for other
times. Columns (3) and (4) shows the results separately for observations with lagged negative and positive returns.
Column (5) shows the results conditioning on both 72 hours after Tether issuance and negative lagged return. Panel B
estimates the regression in Column (5) of Panel A for the hourly flow of Bitcoin from Poloniex and Bittrex to other
major exchanges, using the flow of coins on Bitcoin blockchain. Standard errors are adjusted for heteroscedasticity
and autocorrelation. t-statistics are reported in parentheses. *p<.05, **p<.01, ***p<.001.

                                       A. Regression of Return on Lagged Flow

                                       (1)            (2)              (3)                (4)             (5)
                                      Issue         NoIssue          L.Ret<0            L.Ret>0      L.Ret<0_Issue
               Lag Tether Flow        4.367∗          -0.212         2.890∗              -1.520         8.592∗∗
                                       (2.31)        (-0.28)          (2.24)             (-1.61)          (2.83)
               L.Ret                -0.0408∗∗      -0.0338∗∗∗      -0.0725∗∗∗           0.00789        -0.0881∗∗
                                      (-3.13)        (-4.00)         (-4.37)             (0.48)          (-3.07)
               Constant               -1.023         3.369∗∗         -1.132              -0.331         -8.253∗
                                      (-0.40)         (2.96)         (-0.71)             (-0.21)         (-2.29)
               Observations           2643           6822                4456            5004            1256
               Adjusted R2             .01           .004                .014            .001             .04

                                        B. Bitcoin Flow from Other Exchanges

                                        Ret          Ret           Ret           Ret        Ret         Ret
                                              ∗∗
                    Bitfinex Flow     8.212                                                           8.111∗∗
                                       (2.78)                                                          (2.74)
                    Bitstamp Flow                  6.393                                               3.808
                                                   (1.39)                                              (0.87)
                    BTCC Flow                                 -0.00350                                 -3.882
                                                               (-0.00)                                (-0.60)
                    Kraken Flow                                                 1.415                  0.404
                                                                                (0.28)                 (0.09)
                    Gemini Flow                                                            -2.058      -3.785
                                                                                           (-0.71)    (-1.31)
                    Constant           1.032       6.133        6.443           6.099      6.472∗      1.360
                                       (0.32)      (1.94)       (1.96)          (1.79)     (2.01)      (0.41)
                    Observations        1256        1256        1256            1256       1256        1256
                    Adjusted R2         .022        .002        -.001           -.001      -.001        .02




                                                              49
              Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 51 of 66



Table III. The Effect of Flow of Bitcoin and Tether on Other Cryptocurrencies Return. This table shows OLS
estimates for which the dependent variable is the average 3-hour returns for major cryptocurrencies other than Bitcoin:
                                                   2
                                                1X
                                                      Rt+i = β0 + β1 F lowt−1 + t
                                                3 i=0

where Rt is average hourly return on Bitfinex, Poloniex, and Bittrex at time t and F lowt is the average net hourly
flow of Tether from Bitfinex to Poloniex and Bittrex and Bitcoin from Poloniex and Bittrex to Bitfinex. Major cryp-
tocurrencies are selected based on the criteria in Table I, conditional on being listed on at least one of the major
Tether exchanges as of the beginning of March 2017. Panel A shows the results 72 hours after Tether authorization
and Panel B for other days. Panel C shows the results when the lagged return is negative and Panel D when lagged
return is positive. Panels E shows the results conditioning on both 72 hours after Tether issuance and negative lagged
return. Standard errors are adjusted for heteroscedasticity and autocorrelation. t-statistics are reported in parentheses.
*p<.05, **p<.01, ***p<.001.



                A. Days Following Issuance                                                          B. Other Days

       Coin      Coefficient    t_stat                 N                           Coin    Coefficient      t_stat        N

       DASH         8.92         3.15              1876                            DASH          .57         .42      3959
       ETC          8.61         2.94              2568                            ETC           .53         .48      6458
       ETH          8.41         3.51              2630                            ETH           1.2        1.18      6753
       LTC          8.26         2.42              2524                            LTC           2.31       2.31      6415
       XMR          7.06          2.5              2268                            XMR           .31        .24       5432
       ZEC          7.64         3.12              2447                            ZEC           .63         .49      6117



               C. Following Negative Returns                                              D. Following Positive Returns

       Coin      Coefficient    t_stat                 N                           Coin    Coefficient      t_stat        N

       DASH         3.83         1.94              2691                            DASH           4.5       2.26      3111
       ETC          5.36         3.04              4476                            ETC            .72        .41      4530
       ETH          4.88         3.04              4519                            ETH           2.12       1.49      4857
       LTC          6.84           3               4411                            LTC            1.4        .98      4524
       XMR          4.36         2.19              3653                            XMR           .48        .33       4029
       ZEC          4.58         2.91              4254                            ZEC           1.11        .64      4280



                                          E. Following Negative Returns-Issuance

                                         Coin          Coefficient        t_stat           N

                                         DASH              10.12          3.15            870
                                         ETC               15.53          2.94            1240
                                         ETH               12.11          3.51            1248
                                         LTC               15.66          2.42            1213
                                         XMR                8.78           2.5            1068
                                         ZEC                8.93          3.12            1181




                                                                     50
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 52 of 66



Table IV. Bitcoin Return Reversals. This table shows OLS estimates for which the dependent variable is the average
3-hour future Bitcoin returns and the independent variable is the average 3-hour lagged returns:
                                           2                         3
                                        1X                   1X
                                              Rt+i = β0 + β1       Rt−i + t
                                        3 i=0                3 i=1

Panel A shows the results for the entire sample and Panel B for the prior two months and subsequent two months from
the reported presence of the CFTC subpoenas. Standard errors are adjusted for heteroscedasticity and autocorrelation.
t-statistics are reported in parentheses. *p<.05, **p<.01, ***p<.001.


                                                     A. All the Sample

                                     Negative Lagged Return                 Positive Lagged Return

                                   Mar16-Feb17         Mar17-Mar18       Mar16-Feb17    Mar17-Mar18
                 Lag Ret            0.00566             -0.145∗∗∗          -0.0137        -0.00699
                                      (0.08)              (-4.71)           (-0.37)        (-0.24)
                 Constant           0.000117            -0.000226        0.000167∗∗       0.000137
                                      (1.36)              (-1.55)            (2.92)         (0.98)
                 Observations          3955               4837              4805              5707
                 Adjusted R2            0                 .012                0                 0



                             B. Before and After the Press Report of CFTC Subpoenas

                                         Negative Lagged Return          Positive Lagged Return

                                          Before           After          Before        After
                                                 ∗∗∗
                        Lag Ret          -0.220           0.00113         -0.0146       0.0456
                                           (-3.64)         (0.02)          (-0.23)      (0.55)
                        Constant         -0.000799       0.0000776       -0.000271    -0.000732
                                           (-1.38)         (0.15)          (-0.47)      (-1.36)
                        Observations           705          698             783         688
                        Adjusted R2           .026         -.001           -.001         0




                                                            51
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 53 of 66



Table V. Flow of Coins around Round Tresholds of Bitcoin Price. Panel A shows OLS estimates for which the de-
pendent variable is hourly average net flow of Tether from Bitfinex to Poloniex and Bittrex and Bitcoin from Poloniex
and Bittrex to Bitfinex. BelowRoundCutof ft is a dummy variable that takes the value of one if Bitcoin price,
at the end of the previous hour, falls into the $50 price bucket below a $500 price multiple and zero if it is in the
$50 bucket above such multiple. Panel B estimates a regression of average 3-hour average Bitcoin return on the
BelowRoundCutof f dummy. Panel C estimates two stage least squares regression of Bitcoin returns on flow:
                                             2
                                         1X                     ˆ t−1 + t
                                               Rt+i = β0 + β1 F low
                                         3 i=0

                            ˆ t is instrumented using a dummy variable that takes the value of one if Bitcoin price, at
where in the first stage, F low
the end of the previous hour, is within the $50 bucket below the round threshold and the time is within the three-day
window after Tether issuance and 0 if within the $50 bucket above or in days apart from Tether issuance. Standard er-
rors are adjusted for heteroscedasticity and autocorrelation. t-statistics are reported in parentheses. *p<.05, **p<.01,
***p<.001.

                                         A. Flow Around Round Thresholds

                                                               All         Issue      NoIssue
                                                                     ∗         ∗∗∗
                              Below Round Cutoff             17.37        58.79        4.699
                                                             (2.36)        (3.71)      (0.58)
                              Constant                      29.09∗∗∗      41.38∗∗∗    23.32∗∗∗
                                                             (6.24)        (4.83)      (4.21)
                              Observations                   1595           464         1131
                              Adjusted R2                    0.003         0.030       -0.001

                                         B. Return Around Round Thresholds

                                             Issue          NoIssue      Issue_L.Ret<0     Issue_L.Ret>0
                   Below Round Cutoff        20.61∗         -3.629          32.87∗                11.91
                                             (2.42)         (-0.79)         (2.58)               (1.29)
                   Constant                  1.766           5.512          11.75                -7.205
                                             (0.33)         (1.87)          (1.39)               (-1.15)
                   Observations                464           1133             214                   250
                   Adjusted R2                .012            0              .025                  .002

                               C. Instrumenting the Flow Using the Round Thresholds

                                                  All        Issue       L.Ret<0     Issue_L.Ret<0
                                                        ∗            ∗        ∗∗
                          Lagged Flow         26.50          35.06       45.14           48.58∗
                                               (2.11)         (2.10)      (2.98)          (2.35)
                          Constant            -4.168         -12.74       -7.515         -11.48
                                              (-0.88)        (-1.24)     (-1.07)         (-0.74)
                          Observations           1594         464          728            214
                          Wald F-statistic       22.19       12.75        12.78          7.893




                                                               52
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 54 of 66



Table VI. EOM Bitcoin Returns and the Effect of Tether Issuance. This table shows OLS estimates for which the
dependent variable is daily Bitcoin returns and the independent variables are the EOM dummy and monthly Tether
issuance:
                       Rt = β0 + β1 EOMt + β2 Issuancet + β3 EOMt ∗ Issuancet + t
where the EOMt takes the value of one on the second to last day of the month at midnight UTC time and Issuancet is
total Bitcoin-denominated Tether issuance in that month scaled by the standard deviation of monthly Tether issuance.
Column (5) interacts the EOM dummy with quantiles of issuance as defined in Figure 10. The sample is from March
2016 to March 2018. Standard errors are robust to heteroscedasticity. t-statistics are reported in parentheses. *p<.05,
**p<.01, ***p<.001.


                                        (1)          (2)             (3)           (4)           (5)
                                        All       NoIssuance      Issuance         All           All
             EOM                     -0.0230∗∗    -0.000788      -0.0377∗∗∗     -0.00648     -0.000788
                                       (-3.24)      (-0.14)        (-3.65)       (-1.36)       (-0.14)
             Issuance                                                            0.00146
                                                                                   (0.47)
             EOM=1 × Issuance                                                  -0.0222∗∗
                                                                                  (-2.85)
             Low × EOM                                                                        -0.0187∗
                                                                                               (-2.27)
             Med × EOM                                                                       -0.0307∗∗
                                                                                               (-2.71)
             High × EOM                                                                       -0.0615∗
                                                                                               (-2.40)
             Low                                                                              0.0117∗
                                                                                                (2.08)
             Med                                                                              0.00933
                                                                                                (1.33)
             High                                                                             0.00908
                                                                                                (1.07)
             Constant                0.0110∗∗∗      0.00501      0.0150∗∗∗     0.00995∗∗∗     0.00501
                                       (4.32)        (1.49)        (4.19)         (3.50)       (1.48)
             Observations               225           90            135            225           225
             Adjusted R2               0.035        -0.011         0.078          0.064         0.060




                                                         53
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 55 of 66



Table VII. The Relationship between Flows and BTC-USD versus Tether-USD Rate. This table shows OLS
estimates for which the dependent variables are the outflow of Tether from Bitfinex (Panel A) and the inflow of
Bitcoin to Bitfinex (Panel B), and the independent variables are multiple lags of BTC-USD and Tether-USD returns:
                                           5
                                           X                       5
                                                                   X
                                                     BT C−U SD               T ether−U SD
                           F lowt = α +          βi Rt−i       +         γi Rt−i          + t
                                           i=1                     i=1


where RtBT C−U SD is hourly return of Bitcoin prices in U.S. dollar and RtT ether−U SD is the hourly return of Tether-
USD pair on the Kraken exchange. The sample period is from April 1, 2017 (when Kraken prices are available) to
March 1, 2018. Panel C estimates an OLS regression of Tether and Bitcoin flows on lagged arbitrage spread and
average returns between USD and Tether exchanges:
                                       3                                   3
                                   1X                          1X
                F lowt = β0 + β1         AverageReturnt−i + β2       ArbitrageSpreadt−i + t
                                   3 i=1                       3 i=1

                            (RU SD +RT ether )
where AverageReturnt = t              2
                                        t
                                               and ArbitrageSpreadt = RtU SD − RtT ether . All variables are standard-
ized by subtracting the mean and dividing by the standard deviation. Standard errors are robust to heteroscedasticity.
t-statistics are reported in parentheses. *p<.05, **p<.01, ***p<.001.

                                                     A. Tether Flow

                                 Tether Flow       Tether Flow     Tether Flow     Tether Flow   Tether Flow
          L.BTC_USD_Ret           -0.0684∗∗∗       -0.0711∗∗∗      -0.0726∗∗∗       -0.0729∗∗∗   -0.0730∗∗∗
                                    (-3.78)          (-3.91)          (-4.04)          (-4.07)      (-4.06)
          L2.BTC_USD_Ret                           -0.0789∗∗∗      -0.0801∗∗∗       -0.0822∗∗∗   -0.0824∗∗∗
                                                     (-5.72)          (-5.81)          (-5.95)      (-5.96)
          L3.BTC_USD_Ret                                            -0.0430∗∗        -0.0450∗∗   -0.0460∗∗∗
                                                                      (-3.10)          (-3.24)      (-3.30)
          L4.BTC_USD_Ret                                                            -0.0488∗∗∗   -0.0496∗∗∗
                                                                                       (-3.90)      (-3.96)
          L5.BTC_USD_Ret                                                                           -0.0248
                                                                                                    (-1.59)
          L.Tether_USD_Ret         -0.00885         -0.000419       0.00606          0.00623      0.00801
                                    (-0.68)           (-0.03)        (0.45)           (0.46)        (0.59)
          L2.Tether_USD_Ret                           0.0115         0.0268          0.0293∗      0.0322∗
                                                      (0.86)         (1.87)           (2.04)         (2.22)
          L3.Tether_USD_Ret                                         0.0285∗          0.0333∗      0.0381∗
                                                                     (2.13)           (2.21)         (2.54)
          L4.Tether_USD_Ret                                                          0.00370       0.0125
                                                                                      (0.29)         (0.88)
          L5.Tether_USD_Ret                                                                        0.0150
                                                                                                     (1.26)
          Constant                  0.0174           0.0177           0.0180         0.0183        0.0185
                                    (1.59)           (1.62)           (1.64)         (1.67)          (1.69)
          Observations               8742             8739            8736            8733         8730
          Adjusted R2                0.004            0.010           0.012           0.015        0.015




                                                          54
Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 56 of 66



                                   B. Bitcoin Flow

                    BTC Flow       BTC Flow        BTC Flow      BTC Flow     BTC Flow
L.BTC_USD_Ret       -0.1000∗∗∗      -0.103∗∗∗      -0.106∗∗∗      -0.106∗∗∗    -0.106∗∗∗
                      (-5.99)        (-6.19)        (-6.43)         (-6.45)      (-6.49)
L2.BTC_USD_Ret                     -0.0753∗∗∗     -0.0780∗∗∗     -0.0795∗∗∗   -0.0797∗∗∗
                                     (-4.77)        (-4.94)         (-5.03)      (-5.05)
L3.BTC_USD_Ret                                    -0.0635∗∗∗     -0.0647∗∗∗   -0.0663∗∗∗
                                                    (-4.35)         (-4.41)      (-4.51)
L4.BTC_USD_Ret                                                    -0.0387∗∗    -0.0401∗∗
                                                                    (-2.63)      (-2.73)
L5.BTC_USD_Ret                                                                  -0.0344∗
                                                                                 (-2.38)
L.Tether_USD_Ret     -0.00972      -0.00356        -0.00102        0.00185      0.00296
                      (-0.69)       (-0.24)         (-0.07)         (0.12)        (0.19)
L2.Tether_USD_Ret                  0.00603          0.0107          0.0168       0.0176
                                     (0.45)          (0.72)         (1.13)        (1.13)
L3.Tether_USD_Ret                                  0.00123          0.0131       0.0154
                                                     (0.09)         (0.92)        (1.05)
L4.Tether_USD_Ret                                                   0.0203       0.0244
                                                                    (1.51)        (1.68)
L5.Tether_USD_Ret                                                               0.00373
                                                                                  (0.27)
Constant             0.0218∗        0.0221∗        0.0224∗         0.0226∗       0.0228∗
                      (2.00)         (2.04)         (2.07)          (2.09)        (2.10)
Observations          8744           8741            8738           8735        8732
Adjusted R2           0.010          0.015           0.019          0.020       0.021



                      C. Price Differences Across Exchanges

                                           (1)            (2)
                                          Tether         BTC
                    Arbitrage Spread     0.0182         0.0246
                                         (1.17)         (1.58)

                    Average Return      -0.107∗∗∗      -0.129∗∗∗
                                         (-7.04)        (-8.17)

                    Constant            0.000799      0.0000998
                                          (0.08)        (0.01)
                    Observations          9461           9463
                    Adjusted R2           0.012          0.019




                                         55
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 57 of 66



Table VIII. The Relationship between Flow, Bitcoin Returns, and Cross-Exchange Arbitrage. Columns (1) and
(2) estimate OLS regressions of Tether and Bitcoin flows on the difference in 3-hour Bitcoin lagged returns between
Bitfinex and Poloniex (ArbitrageSpread) and the average of 3-hour Bitcoin lagged returns on Bitfinex and Poloniex
(AverageReturn):
                                      3                                3
                                   1X                          1X
                F lowt = β0 + β1         AverageReturnt−i + β2       ArbitrageSpreadt−i + t
                                   3 i=1                       3 i=1

                             (RBF X +RP LX )
where AverageReturnt = t              2
                                          t
                                                 and ArbitrageSpreadt = RtBF X − RtP LX , both standardized by sub-
tracting the mean and dividing by the standard deviation. RtBF X is hourly Bitcoin return on the Bitfinex exchange and
RtP LX is the hourly Bitcoin return on the Poloniex exchange. Columns (3) and (4) show similar results for the flow
between Bitfinex and Bittrex exchanges. The sample period is from March 1, 2017 to March 1, 2018. Standard errors
are robust to heteroscedasticity. t-statistics are reported in parentheses. *p<.05, **p<.01, ***p<.001.


                                        (1)               (2)                (3)              (4)
                                  Poloniex_Tether    Poloniex_BTC      Bittrex_Tether    Bittrex_BTC
              Arbitrage Spread       0.0617∗∗∗           0.0235             0.0468∗         0.0453∗
                                       (3.71)            (1.39)              (2.41)          (2.24)

              Average Return         -0.0802∗∗∗        -0.0871∗∗∗          -0.0834∗∗∗      -0.107∗∗∗
                                       (-5.63)           (-6.27)             (-3.85)        (-5.38)

              Constant               -0.0440∗∗∗        -0.0385∗∗∗          0.0890∗∗∗       0.0988∗∗∗
                                       (-4.26)           (-3.65)             (6.44)          (7.58)
              Observations                7747            7750               6713            6716
              Adjusted R2                 0.013           0.010              0.009           0.014




                                                         56
           Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 58 of 66



    Internet Appendix




Figure IA1. Snapshot of a 10-Minute Random Sample of Transactions on the Bitcoin Blockchain. This figure
shows the flow of Bitcoin recorded on the Bitcoin blockchain over a 10-minute random sample in 2017. The thickness
of the edges is proportional to the magnitude of the flow between two nodes, and the node size is proportional to
aggregate inflow and outflow for each node. The direction of the flow is shown by the curvature of the edges, with
Bitcoin moving clockwise from a sender to a recipient.




                                                        1
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 59 of 66




                          Jun 2017                                                 Aug 2017




                          Oct 2017                                                 Dec 2017




Figure IA2. Snapshots of Tether Blockchain Over Time. This figure shows the aggregate flow of Tether between
major exchanges and market participants from genesis until different points in time. Tether transactions are captured on
the Omni Layer as transactions with the coin ID 31. The data include confirmed transactions with the following action
types: Grant Property Tokens, Simple Send, and Send All. Wallet identity of the exchanges on Tether Blockchains are
obtained from the Tether rich list. The thickness of the edges is proportional to the magnitude of the flow between two
nodes, and the node size is proportional to aggregate inflow and outflow for each node. Intra-node flows are excluded.
The direction of the flow is shown by the curvature of the edges, with Tether moving clockwise from a sender to a
recipient.




                                                           2
                               A                                                   B                                                   C




                               D                                                   E                                                   F




3
    Figure IA3. Examples of Tether Grants and Changes in Bitfinex Wallet Balance. This figure shows multiple examples of Tether grants, inflow of Tether to
    Bitfinex, and Tether balance on Bitfinex over the subsequent days. Large gray bars show the Tether balance on Bitfinex, the medium blue bars show Tether grants,
    and the red narrow bars show the inflow of Tether to Bitfinex.
                                                                                                                                                                       Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 60 of 66
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 61 of 66




                                               Tether Blockchain

         A. Outflow from BFX - Negative Shocks                       B. Inflow to BFX - Positive Shocks




                                                BTC Blockchain

           C. Inflow to BFX - Negative Shocks                      D. Outflow from BFX - Positive Shocks




Figure IA4. Bitcoin and Tether Flows in Response to Shocks to Bitcoin Returns. This figure shows cumulative
impulse response functions describing the change in Bitcoin and Tether flow between Bitfinex and two major Tether
exchanges, Poloniex and Bittrex, in response to shocks to Bitcoin returns. The VAR is estimated using hourly data
with five lags, and shocks are orthogonalized through a Cholesky factorization. Panels A and C show the outflow
of Tether from Bitfinex and the inflow of Bitcoin to Bitfinex in response to one negative standard deviation shock to
Bitcoin returns, and Panels B and D show the inflow of Tether to Bitfinex and the outflow of Bitcoin from Bitfinex
in response to one positive standard deviation shock to Bitcoin returns. The dashed line shows the 95% confidence
interval.




                                                         4
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 62 of 66




Figure IA5. Predictive Effect of High-Flow Hours on Aggregate Cryptocurrencies Returns. This figure shows
the buy-and-hold return of Bitcoin from March 1, 2017 to March 31, 2018, excluding 87 high-flow hours of Tether and
Bitcoin (the red bar). The high-flow hours are defined as in Figure 7. The blue bars show the distribution of returns
if 87 random hours, conditional on Tether issuance in the prior three days and negative returns in the prior hour, are
excluded from the sample.




                                                          5
    Table IAI. Example of a Transaction with Multiple Inputs and Outputs on Bitcoin Blockchain. This table shows the inputs (senders) and outputs (recipients)
    for the Bitcoin transaction with hash ID of 5c6f2f3b70d57b32a77b220fbbde79913c0caaf8c72f3bb824dc539f135979cd, occurring on March 30, 2018 at 13:44:21
    UTC time.


     Sender                                               Amount_Sent                             Recipient                         Amount_Received

     1129qSnNqHSTdmfaAUoKCytUAu29xgjgfJ                    0.05899683                112B9PzJz4u47A3JEzjpaiVduowD7gS1vP               0.23028745
     121cUjoRtGKU25pkuZpxc33LBf2LTHFwab                     0.1151668               125qULxTDsx4jEjWEoJe3ynyKCUKECVEyt                0.17216561
     125KBUcrLHuXP8YbCedRr2fbf9KHq7ENz2                    0.10526526               126uZRfEqqnn2gPvXTJiA6Sabf6X6MEwMX                0.13101183
     125dwAk8He9k9ieGD9gThwofS7SRbN46PF                    0.05936999               12AUPDUfDz59cFTEMgb64Bzk7VQwTiyo5d                0.04331562
     12A4y9dxy1C5jFtR1xsBecY69CCE9dgt8W                    0.04798837               12YDZofcxT61JT2SggP8U9jg94xAEjYKsH                0.25638395
     12Xf5rRKi1VoeMKoumFGEvWQ9pw9g9kx4L                    0.13439911               12YfRCsvNRqfTozfV8z27KS4EwsZkvB9fs                0.21959335
     12bRPtR5FVqe22oGpYqctX8qLd4eBm9Mbt                     0.114555                12sNsPZFUVqVGFc8R4jhLM5a19Jj5xWUuZ                 0.2443245
     12d3NBhcGqLGW7PTXnkELuviehY9hyr112                      0.084468               12tEVnfmRPNAQ8G2GVpDzwJL9rcfuYeF12                0.27086641
     12go7FrWssrN5oxkacXKidDRT85GCHz1E7                    0.12131453               12zFasV4qHNnpfgh8HQyct5NFRBqtC6bXh                0.14859831
     12hhsCepfdi9N4ALNi1YgsSu1bk7wBPtTZ                    0.12306828               13NhZkG3vqXWCjEj1zm818EPyKXeFsRDMJ                0.12276955

     ...                                                                                             ...




6
     1QBwQZr2URGKfV1Hup7hLRKrb6M16GmAfN                    0.16809483               1Pj42QLhPdPYcyn68M1VprZygFF2uVBLLR                0.16177408
     1QEnxCnWx7RWNLfiMPKQzb4kx1P4fzub9L                    0.15477798               1PqGhJA9yCo5enbMkXdx3swgWVoBcqxEmM                0.10792842
     1QJ2FpabSeb23jGrZ7uJcSJW17wF6zqven                        0.13                 1PqxkEP1UNvNtV2r7Dc4mYiG9vrymJpDjm                0.17662456
     1QP8tyFRUdNDngDzno5kFdPS31BhU6mth                     0.10856289               1Q1g8XmwLpvsYUf2wLP7J4CzGeAQFqXaw5                0.17042204
     1TiyBwNqkALSHiXw8sR7GWabig8FZr1h3                     0.11509374               1Q1h1YQ2QZ8SPFJpS3pVfQbNeHrpLxFrBf                0.24294307
     1VHMSZxDmGqhNxa9JrVsZM6H1LQ3AoraA                     0.12646174               1QB7yyYm2JE4Wur5wEsqQnZBmcNmE9WPRB                0.21583378
     1act2jbkqnbVCtcr9adqVQHeN6XrsE4F7                     0.15357679               1QJnBEmeCXfdTjiU1MSshPQApao5TVN1vs                0.11199467
     1ruKkoPZkvgVHfHeyAmgeVoM59qCvA8gF                     0.17539078                 1S5iCdyaLzpVghTJxq4k9EghzebZE8xpi               0.20482052
     1whWUapyjrrBozaBkRLaHyk9g1aJRHJPb                     0.13116103                1Vg7FnQT9oHbxuZqR7Cs53rsHv835iQAJ                0.26632879
     1wiAk4JyhjKv1MSRKgh6Gn76ydbZWp9F7                      0.1373944                 1XyQj4QBuskv7rqsyw3cadyTcJ3nP4Dy8               0.15614583
     1z4rqnRxp5rs3DAUE2PdTAsUPtrG6ep5p                     3.96564064               1kmLcU8GxRWSw8UuUGxNu28iGbTHkSqJ6                 0.15713512
                                                                                                                                                                 Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 63 of 66
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 64 of 66



Table IAII. The Relationship between Authorization and Flow of Tether and Bitcoin Volatility and Returns.
This table shows OLS estimates for which the dependent variables are the net aggregate flow of Tether from Bitfinex
to Poloniex and Bittrex and the net flow of Bitcoin from Poloniex and Bittrex to Bitfinex:
                                                      3
                                                   1X
                                F lowt = β0 + β1         Rt−i + β2 LaggedV olt + t
                                                   3 i=1

where Rt is the hourly Bitcoin returns, and LaggedV olt is the 3-hour lagged volatility constructed from 5-minute
Bitcoin returns. Results are shown separately for hours with positive and negative lagged returns. Standard errors are
robust to heteroscedasticity. t-statistics are reported in parentheses. *p<.05, **p<.01, ***p<.001.


                                    Tether Flow from Bitfinex              Bitcoin Flow to Bitfinex

                               Neg Lagged Ret      Pos Lagged Ret     Neg Lagged Ret     Pos Lagged Ret
                                         ∗∗∗                                   ∗∗∗
           Lagged Return           -43.05              -11.24            -71.73               -6.400
                                    (-4.36)            (-1.25)             (-7.72)            (-0.91)
           Lagged Volatility        16.42∗            29.81∗∗∗              8.079            41.77∗∗∗
                                     (2.50)             (4.47)              (1.05)             (7.91)
           Constant                  -0.478            -7.652             20.30∗∗∗             1.377
                                    (-0.10)            (-1.77)             (3.74)             (0.39)
           Observations              3648                 4423             3648               4424
           Adjusted R2               0.036                0.012            0.069              0.031




                                                           7
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 65 of 66



Table IAIII. Flow of Coins around Round Thresholds of Bitcoin Price for Major Exchanges. This table shows
OLS estimates for which the dependent variable is the hourly flow of Bitcoin from Poloniex and Bittrex to other major
exchanges, using flow on the Bitcoin blockchain:

                                    F lowt = β0 + β1 BelowRoundCutof ft + t

where BelowRoundCutof ft is a dummy variable that takes the value of one if Bitcoin price, at the end of the
previous hour, falls into the $50 price bucket below a $500 price multiple and zero if it is in the $50 bucket above such
multiple. Panel A shows the results for three days after Tether issuance and Panel B for other days. Standard errors
are robust to heteroscedasticity. t-statistics are reported in parentheses. *p<.05, **p<.01, ***p<.001.

                                                A. Days After Issuance

                             Bitfinex Flow    Bitstamp Flow      BTCC Flow      Kraken Flow      Gemini Flow
                                      ∗∗
        Below the Cutoff        56.36              5.187           -4.577          6.753             4.354
                                 (3.15)            (0.62)          (-0.94)         (0.88)            (0.58)
        Constant                46.65∗∗∗           8.612          18.48∗∗∗        24.36∗∗∗          -1.588
                                 (4.49)            (1.78)           (5.58)         (6.44)           (-0.50)
        Observations              464               464               464            464             464
        Adjusted R2              0.020             -0.001            -0.000         -0.000          -0.001

                                                     B. Other Days

                             Bitfinex Flow    Bitstamp Flow      BTCC Flow      Kraken Flow      Gemini Flow
        Below the Cutoff         1.339            3.875            2.101            -0.572           1.534
                                 (0.17)           (0.80)           (0.74)          (-0.14)           (0.44)
        Constant                39.88∗∗∗          6.149∗          13.50∗∗∗        27.45∗∗∗           0.933
                                 (7.82)           (2.00)           (9.42)          (10.55)           (0.46)
        Observations              1134              1134              1134           1134            1134
        Adjusted R2              -0.001            -0.000            -0.000         -0.001          -0.001




                                                            8
            Case 1:19-cv-09236 Document 1-30 Filed 10/06/19 Page 66 of 66



Table IAIV. The Effect of Tether Issuance on Bitcoin EOM Returns. This table shows OLS estimates for which
the dependent variable is EOM Bitcoin returns and the independent variable is monthly Tether issuance:

                                             Rt = β0 + β1 Issuancet + t

where the EOM return is defined as in Figure 10 and Issuancet is total monthly Bitcoin-denominated Tether issuance,
scaled by standard deviation of monthly issuance. Column (1) shows the results for raw EOM returns and Column
(2) for raw returns relative to the average return in the prior four days and subsequent four days. The sample is from
March 2016 to March 2018. Standard errors are robust to heteroscedasticity. t-statistics are reported in parentheses.
*p<.05, **p<.01, ***p<.001.


                                                  (1)                      (2)
                                               Raw Return       Relative to Days Around
                              Issuance          -0.0208∗∗             -0.0222∗∗
                                                  (-2.82)               (-3.14)
                              Constant           0.00347               -0.00648
                                                   (0.88)               (-1.66)
                              Observations          25                    25
                              Adjusted R2         0.372                 0.375




                                                            9
